 
 


 
EXHIBIT 10.3

--------------------------------------------------------------------------------

 
 
WRC MEDIA INC.
 
_____________
 
STOCKHOLDERS AGREEMENT
 
_____________
 
 
 
 
 
Dated as of June 22, 2005
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
Information, Voting and Observation Rights
 
SECTION 1.01.
Financial and Business Information
 2
SECTION 1.02.
Amendments to Charter; Other Actions
 4
SECTION 1.03.
Board Designees
 4
SECTION 1.04.
Approval Right 
 6
SECTION 1.05.
Remedies 
 6

 
 
ARTICLE II
 
Registration Rights
 
SECTION 2.01.
Required Registration
 6
SECTION 2.02.
Incidental Registration
 9
SECTION 2.03.
Registration Procedures
 11
SECTION 2.04.
Reasonable Expenses
 15
SECTION 2.05. Registration Expenses
 16
SECTION 2.06. Indemnification; Contribution 
16
SECTION 2.07.  Holdback Agreements; Registration Rights to Others 
20
SECTION 2.08.  Availability of Information 
21
SECTION 2.09.  Tag-Along Rights 
21
SECTION 2.10.  Drag-Along Rights
23

 
 
ARTICLE III
 
Subscription Rights
 
SECTION 3.01.
Right To Elect Purchase of Additional Shares
 24
SECTION 3.02.
Notice of Sale of Issuable Shares
 25
SECTION 3.03.
Notice of Election To Purchase Additional Issuable Shares
 25
SECTION 3.04.
Confirmation Notice
 25
SECTION 3.05. Closing of Sale
 26

 
 
ARTICLE IV
 
Restrictions on Transfer, Termination and Other Agreements
 
SECTION 4.01.
Restrictions on Transfer to Transferees
 26

 
 
 


i

--------------------------------------------------------------------------------




 
SECTION 4.02.
Cooperation by WRC
 27
SECTION 4.03.
Legending of Certificates
 27
SECTION 4.04.
Securities Act Restrictions; Legend
 27
SECTION 4.05. Termination of Restrictions
 27

 
 
ARTICLE V
 
Defined Terms
 
SECTION 5.01.
Terms Defined
 28
SECTION 5.02.
Section Headings and Table of Contents and Construction
 38
SECTION 5.03.
GOVERNING LAW
 38

 
 
ARTICLE VI
 
Miscellaneous
 
SECTION 6.01.
Communications
38
SECTION 6.02.
Survival
39
SECTION 6.03.
Successors and Assigns
 39
SECTION 6.04.
Amendments and Waivers
 39
SECTION 6.05. Expenses
 40
SECTION 6.06. Waiver of Jury Trial; Consent to Jurisdiction; etc.
41
SECTION 6.07.  Indemnification
42
SECTION 6.08.  Entire Agreement
43
SECTION 6.09.  Execution in Counterpart
43
SECTION 6.10.  Reproduction of Documents
43
SECTION 6.11. Effectiveness of this Agreement 
 43

 
 

ii

--------------------------------------------------------------------------------


 
STOCKHOLDERS AGREEMENT
 
STOCKHOLDERS AGREEMENT (as the same may hereafter be amended, supplemented or
modified, this “Agreement”), dated as of June 22, 2005, among WRC MEDIA INC., a
Delaware corporation (together with its successors and permitted assigns,
“WRC”); EAC III L.L.C., a Delaware limited liability company (together with its
successors and permitted assigns, the “Initial Stockholder”); THE NORTHWESTERN
MUTUAL LIFE INSURANCE COMPANY, a Wisconsin corporation (together with its
successors and permitted assigns, “NML”); ARES LEVERAGED INVESTMENT FUND, L.P.,
a Delaware limited partnership, ARES LEVERAGED INVESTMENT FUND II, L.P., a
Delaware limited partnership (collectively, with their respective successors and
permitted assigns, the “Ares Funds”); TCW/CRESCENT MEZZANINE PARTNERS II, L.P.,
a Delaware limited partnership, TCW/CRESCENT MEZZANINE TRUST II, a Delaware
business trust, SHARED OPPORTUNITY FUND IIB, L.L.C., a Delaware limited
liability company, TCW SHARED OPPORTUNITY FUND III, L.P., a Delaware limited
liability company, TCW LEVERAGED INCOME TRUST II, L.P., a Delaware limited
partnership, TCW LEVERAGED INCOME TRUST, L.P., a Delaware limited partnership
(collectively, with their respective successors and permitted assigns, the “TCW
Funds”); DLJ INVESTMENT PARTNERS II, L.P., a Delaware limited partnership, DLJ
INVESTMENT PARTNERS, L.P., a Delaware limited partnership, and DLJIP II
HOLDINGS, L.P., a Delaware limited partnership (collectively, with their
respective successors and permitted assigns, the “DLJ IP Funds” and
collectively, with NML, the Ares Funds and the TCW Funds, the “Other
Exchangers”); and DLJ MERCHANT BANKING PARTNERS II, L.P., a Delaware limited
partnership, DLJ MERCHANT BANKING PARTNERS II-A, L.P., a Delaware limited
partnership, DLJ MERCHANT BANKING II, INC., a Delaware corporation, as Advisory
General Partner on behalf of DLJ OFFSHORE PARTNERS II, C.V., a Netherlands
Antilles limited partnership, DLJ DIVERSIFIED PARTNERS, L.P., a Delaware limited
partnership, DLJ DIVERSIFIED PARTNERS-A, L.P., a Delaware limited partnership,
DLJMB FUNDING II, INC., a Delaware corporation, DLJ MILLENNIUM PARTNERS, L.P., a
Delaware limited partnership, DLJ MILLENNIUM PARTNERS-A, L.P., a Delaware
limited partnership, DLJ EAB PARTNERS, L.P., a Delaware limited partnership, DLJ
ESC II, L.P., a Delaware limited partnership, and DLJ FIRST ESC, L.P., a
Delaware limited partnership (each, together with its successors and permitted
assigns, a “DLJMB Entity”, collectively, the “DLJMB Entities” and collectively,
with the Other Exchangers, the “Exchangers”).
 
 
RECITALS
 
WHEREAS pursuant to a Redemption and Repurchase Agreement dated as of June 22,
2005 (the “Redemption and Repurchase Agreement”) among WRC and the Exchangers,
WRC has agreed, among other things, to redeem and repurchase all of
 



--------------------------------------------------------------------------------




the Exchangers’ shares of 15% Senior Preferred Stock due 2011, par value $0.01
per share, of WRC, and warrants to purchase common stock of WRC’s Subsidiaries
Weekly Reader Corporation, a Delaware corporation (“Weekly Reader”), and
CompassLearning, Inc., a Delaware corporation (“CompassLearning”) (the
“Redemption and Repurchase”) in exchange for cash, certain indebtedness and a
number of shares (the “Exchange Shares”) of common stock, par value $0.01 per
share, of WRC (the “Common Stock”) to be determined such that upon the closing
of the Sale, after giving effect to the Transactions (as defined in the
Redemption and Repurchase Agreement) and all related transactions (including the
Note Redemption (as defined in the Redemption and Repurchase Agreement)), the
Exchange Shares held by the Exchangers would constitute an aggregate of 30% of
the outstanding Common Stock, calculated on a fully diluted basis prior to the
issuance of New Management Options (as defined in the Redemption and Repurchase
Agreement).
 
WHEREAS WRC, the Initial Stockholder and the Exchangers wish to define certain
of their respective rights and obligations with regard to the Exchange Shares
(certain capitalized terms used in this Agreement are defined in Section 5.01);
and
 
WHEREAS this Agreement shall become effective if and only if the Closing (as
defined in the Redemption and Repurchase Agreement) shall occur.
 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, WRC, the Initial Stockholder and the Exchangers mutually agree as
follows:
 
ARTICLE I 
 
Information, Voting and Observation Rights
 
SECTION 1.01.  Financial and Business Information. WRC shall deliver to each
holder of Exchange Shares:
 
(a) Quarterly Financial Statements.  As soon as practicable after the end of
each quarterly fiscal period in each fiscal year of WRC (other than the last
quarterly fiscal period of each such fiscal year), and in any event within 50
days thereafter:
 
 (i) a balance sheet as at the end of such quarter; and
 
         (ii) an income statement and statement of cash flows for such quarter,
and, in the case of the second and third fiscal quarters of WRC, the comparable
information for the portion of the fiscal year ending with such quarter and a
comparison to relevant budget amounts for such quarter;
 
2

--------------------------------------------------------------------------------


 
 
for WRC and its Subsidiaries (on a consolidated basis), setting forth in each
case, in comparative form, the financial statement for the corresponding period
in the previous fiscal year, all in reasonable detail, prepared in accordance
with GAAP applicable to quarterly financial statements generally, and certified
as complete and correct by a Senior Financial Officer; provided that, should WRC
be subject to, or agree with any Person or volunteer to comply with, the
provisions of Section 13 of the Exchange Act, the filing of WRC’s Quarterly
Report on Form 10-Q with the SEC within the time period required by SEC rules
after the end of such quarterly fiscal period shall be deemed to satisfy the
requirements of this Section 1.01(a).
 
(b)  Annual Financial Statements. As soon as practicable after the end of each
fiscal year of WRC, and in any event within 95 days thereafter:
 
(i)   a consolidated balance sheet as at the end of such year; and
 
(ii)  a consolidated income statement and statement of cash flows for such year;
 
for WRC and its Subsidiaries, together with the notes thereto, setting forth in
each case, in comparative form, the financial statement for the previous fiscal
year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by:
 
(A)  an audit report thereon of independent certified public accountants of
recognized national standing, which report shall state that such financial
statements fairly present in all material respects the consolidated financial
condition of WRC and its Subsidiaries as at such date and the consolidated
results of its operations and cash flows for such period in conformity with
GAAP; and
 
(B)  a certification by a Senior Financial Officer that such financial
statements are complete and correct;
 
provided that, should WRC be subject to, or agree with any Person or volunteer
to comply with, the provisions of Section 13 of the Exchange Act, the filing of
WRC’s Annual Report on Form 10-K for such fiscal year with the SEC within the
time period required by SEC rules after the end of such fiscal year shall be
deemed to satisfy the requirements of this Section 1.01(b).
 
(c)  SEC and Other Reports. Promptly upon their becoming available:
 
(i) each financial statement, report, notice or proxy statement sent by WRC to
stockholders generally;
 
(ii) each regular or periodic report (including, without limitation, each Form
10-K, Form 10-Q and Form 8-K), any registration statement which shall have
become effective (other than any registration statement on Form S-4 or S-8 or
any successor forms thereto) and each final prospectus and all amendments
thereto (other than any prospectus or amendment relating to a registration
 
3

--------------------------------------------------------------------------------


 
 
statement on Form S-4 or S-8 or any successor forms thereto) filed by WRC with
the SEC or on a publicly available basis with any securities exchange
(including, without limitation, any electronic stock quotation system); and
 
(iii)  each press release or other statement made available by WRC to the public
concerning material developments in the business of WRC;
 
provided that, should WRC be subject to, or agree with any Person or volunteer
to comply with, the provisions of Section 13 of the Exchange Act, the filing
with or furnishment to the SEC of any report, registration statement, final
prospectus or amendment thereto or any press release or other statement
described in the foregoing clause (ii) or (iii) within the time period required
by SEC rules for such filing shall be deemed to satisfy the requirements of
clause (ii) or (iii), as applicable, of this Section 1.01(c).


(d)  Requested Information. Prior to the Public Market Date, with reasonable
promptness, such other data and information as from time to time may be
reasonably requested by any holder of Exchange Shares.
 
SECTION 1.02. Amendments to Charter; Other Actions.  (a)  The Initial
Stockholder and WRC shall not cause or permit:
 
(i) any amendment to the Charter as in effect on the Closing Date;
 
(ii) any voluntary reorganization, transfer of substantial assets,
consolidation, merger, dissolution, liquidation, issuance or sale of Securities
of WRC or any of its Subsidiaries; or
 
(iii) any other voluntary action;
 
in each case that is intended to avoid, or would have the effect of avoiding,
the observance or performance of any of the terms to be observed or performed
hereunder by WRC or the Initial Stockholder, but shall at all times in good
faith assist in the carrying out of all the provisions of this Agreement and in
the taking of all such actions as may be necessary or appropriate in order to
protect the rights of the holders of Exchange Shares against impairment.
 
(b)  The Initial Stockholder and WRC shall not, directly or indirectly, cause or
permit any amendment to the SGC Stockholders Agreement after the Closing (as
defined in the Redemption and Repurchase Agreement) or enter into any other
agreement or arrangement after the Closing that entitles SGC Capital Partners I
L.L.C. to any rights that are more favorable than the rights granted to the
Exchangers hereunder.
 
SECTION 1.03.  Board Designees.  (a)  For so long as the DLJMB Entities shall
collectively hold 5% or more of the outstanding shares of Common Stock, the
Initial Stockholder and each Exchanger shall vote all of their shares of Common
Stock, at each regular or special meeting of the shareholders of WRC called for
the purpose of filling positions on the Board of Directors, or in any written
consent executed
 
4

--------------------------------------------------------------------------------


 
in lieu of such a meeting of shareholders, and shall take all actions necessary
to ensure the election to the Board of Directors of one individual designated by
DLJMB (the “DLJMB Board Designee”).
 
(b) If a DLJMB Board Designee shall cease to serve as a director of WRC for any
reason at a time when the DLJMB Entities collectively hold 5% or more of the
outstanding shares of Common Stock, the Initial Shareholder and each Exchanger
shall vote all of their shares of Common Stock, and WRC shall take all actions
necessary, to ensure the vacancy resulting thereby shall be filled by another
individual designated by DLJMB. Once serving on the Board of Directors, a DLJMB
Board Designee shall not be removed from office without the consent of the DLJMB
Entities other than for cause. In the event that a DLJMB Board Designee is
unable to attend a meeting of the Board of Directors, DLJMB may designate a
representative to attend such meeting as a non-voting observer only.
 
(c)  WRC shall take all actions necessary to cause the DLJMB Board Designee to
be appointed to the compensation committee and the audit committee of the Board
of Directors. For so long as DLJMB has the right to appoint a DLJMB Board
Designee, the Board of Directors shall not generally delegate its authority to
conduct the business of WRC to a committee of such Board of Directors; provided,
that the foregoing shall not prohibit delegation of authority to a committee for
a specific purpose.
 
(d)  WRC shall reimburse the DLJMB Board Designee, so long as the DLJMB Board
Designee is serving on the Board of Directors, for all reasonable out-of-pocket
expenses incurred in connection with the DLJMB Board Designee’s services as a
director.
 
(e)  WRC shall obtain and cause to be maintained in effect so long as a DLJMB
Board Designee is serving on the Board of Directors, with financially sound
insurers, a policy of directors’ and officers’ liability insurance covering each
of the members of the Board of Directors (including, without limitation, each
DLJMB Board Designee) in an amount of at least $5,000,000 per occurrence.
 
(f)  The Charter and the by-laws of WRC and other organizational documents of
WRC shall at all times, to the fullest extent permitted by law, provide for
indemnification of, advancement of expenses to, and limitation of the personal
liability of, the members of the Board of Directors and such other persons, if
any, who, pursuant to a provision of such Charter, by-laws or other
organizational documents, exercise or perform any of the powers or duties
otherwise conferred or imposed upon members of the Board of Directors. Except as
required pursuant to applicable law or regulation, such provisions may not be
amended, repealed or otherwise modified in any manner adverse to any member of
the Board of Directors until at least six years following the date on which
DLJMB is entitled to nominate a DLJMB Board Designee.
 
(g) The Board of Directors shall meet in person at least quarterly, and shall
meet at such other times as called by any two directors.
 
5

--------------------------------------------------------------------------------


 
SECTION 1.04.  Approval Right. Without the written approval of the DLJMB
Entities, WRC shall not, and shall not cause or permit any Subsidiary to,
undertake any of the following:
 
(a) the entry into or amendment of any transaction or arrangement (excluding
compensation and benefit arrangements of employees in the ordinary course of
business) between WRC or any Subsidiary, on the one hand, and any Affiliate
(other than a Subsidiary) of WRC, or any partner, shareholder, director or
officer of WRC or any such Affiliate, including any entity affiliated with
Ripplewood Partners, on the other hand, such approval not to be unreasonably
withheld or delayed; or
 
(b) the entry into of any agreement with Ripplewood Partners or any of its
Affiliates or the amendment, modification or replacement of:
 
(i) the Management Agreement, dated as of November 17, 1999, between
CompassLearning and Ripplewood Partners, or
 
(ii) the Management Agreement, dated as of November 17, 1999, between Weekly
Reader and Ripplewood Partners, if any such agreement, amendment, modification
or replacement would result in Ripplewood Partners or any of its Affiliates
receiving any management or similar fees from WRC or any of its Subsidiaries.
 
SECTION 1.05. Remedies. WRC, the Initial Stockholder and the Exchangers agree
that the remedies of the holders of Exchange Shares at law in respect of any
breach by WRC or the Initial Stockholder of their obligations pursuant to
Article I would be inadequate and that, upon any finding by any court of
competent jurisdiction that WRC or the Initial Stockholder has breached any such
obligation, the holders of Exchange Shares shall be entitled to, and WRC and the
Initial Stockholder agree that they will not contest, upon any such finding of
any such breach, the award of specific performance and injunctive relief in
favor of such holders of Exchange Shares and compelling WRC and the Initial
Stockholder to comply with such obligations.
 
ARTICLE II 
 
Registration Rights
 
SECTION 2.01.  Required Registration.  (a)  Filing of Registration Statement. 
Subject to Section 2.01(f), WRC will, upon the written request of the DLJMB
Entities or the Initial Stockholder (the Person so requesting, the “Initiating
Holder”) given at any time following 12 months after the Initial Public Offering
Date (provided, that if any other holder of Common Stock is granted a demand
registration right with respect to such Common Stock applicable commencing on an
earlier date, the DLJMB Entities’ and the Initial Stockholder’s demand
registration rights shall be applicable commencing on such earlier date),
requesting that WRC effect the registration under the Securities Act of all or
part of such Initiating Holder’s Registrable Securities and specifying the
Registrable Securities to be sold and the intended method of disposition
 
6

--------------------------------------------------------------------------------


 
 
thereof, promptly give written notice of such requested registration to all
holders of Registrable Securities, and thereupon will use its reasonable best
efforts to effect the registration (the “Required Registration”) under the
Securities Act of:
 
(i) the Registrable Securities that WRC has been so requested to register by the
Initiating Holder; and
 
(ii) subject to Section 2.01(d), all other Registrable Securities that WRC has
been requested to register by the holders thereof by written request given to
WRC by the holders which have the right to request such registration within 30
days after the giving of such written notice by WRC (which request shall specify
the Registrable Securities to be sold and the intended method of disposition of
such Registrable Securities);
 
all to the extent required to permit the disposition (in accordance with the
intended method thereof as aforesaid) of the Registrable Securities of the
Initiating Holder so to be registered.
 
(b)  Time for Filing and Effectiveness.  On or before the date which is 90 days
after the request for such registration, WRC shall file, or cause to be filed,
with the SEC all documents and materials necessary to effect the Required
Registration with respect to all Registrable Securities to be so registered, and
shall use its reasonable best efforts to cause such Required Registration to
become effective as promptly as practicable after the filing thereof, but in no
event later than the day which is 180 days after the request for such
registration; provided, however, that WRC may delay filing or effecting any
Required Registration or suspend any effective registration statement for not
more than an aggregate of 60 days in any 12 month period if in the good faith
judgment of the Board of Directors such Required Registration or registration
statement being filed, effected or effective, as applicable, at such time would
impair or interfere with in any material respect any contemplated financing,
acquisition, disposition, corporate reorganization or other similar, material,
corporate transaction or development involving WRC or any Subsidiary or any of
its or their Affiliates or would require premature disclosure thereof.
 
(c)  Selection of Underwriters.  If Registrable Securities that WRC has been
requested to register pursuant to a Required Registration are to be disposed of
in an underwritten public offering, the underwriters (including, without
limitation, the lead and managing underwriters) of such offering shall be one or
more underwriting firms of recognized standing selected by the Initiating Holder
and reasonably acceptable to WRC (it being agreed by the parties that Credit
Suisse First Boston LLC shall be acceptable to WRC). For the avoidance of doubt,
the holders of Registrable Securities other than the Initiating Holder shall
have no right to select the underwriters of any Required Registration.
 
(d)  Priority on Required Registrations.  If the managing underwriter shall
advise WRC in writing (with a copy to each holder of Registrable Securities
requesting sale) that, in such underwriter’s opinion, the number of Registrable
Securities requested
 
7

--------------------------------------------------------------------------------


 
to be included in such Required Registration exceeds the number that can be sold
in such offering within the price range acceptable to the Initiating Holder that
the Initiating Holder shall furnish to such underwriter upon request (such
writing to state the basis of such opinion and the approximate number of
Registrable Securities that may be included in such offering without such
effect), WRC will include in such Required Registration, to the extent of the
number of Registrable Securities that WRC is so advised by the managing
underwriter can be sold in such offering:
 
(i)  first, Registrable Securities requested to be sold by the Initiating
Holder; provided, however, that if the Initial Stockholder is the Initiating
Holder then Registrable Securities requested to be sold by the Exchangers shall
be included with the Registrable Securities requested to be sold by the Initial
Stockholder (pro rata based on the number of Registrable Securities requested to
be sold by the Initial Stockholder and the DLJMB Entities; and provided,
however, that with respect to any such registration, to the extent that SGC
holds Securities of the same class as the Registrable Securities being sold by
the Initial Stockholder and SGC has requested, pursuant to the SGC Stockholders
Agreement, any of such Securities to be included in such registration, the
Registrable Securities requested to be sold by the Exchangers shall be included
pro rata based on the number of Registrable Securities requested be sold by the
Initial Stockholder, the DLJMB Entities and SGC);
 
(ii)  second, subject to the first proviso in Section 2.01(d)(i) above,
Registrable Securities requested to be sold by the holders thereof other than
the Initiating Holder (pro rata based on the number of Registrable Securities so
requested to be sold by such holders); and
 
(iii)  third, all other Securities proposed to be registered by WRC and any
Other Stockholders, in such proportions as WRC and such Other Stockholders shall
agree.
 
(e)  When Required Registration Is Deemed Effected. A Required Registration
pursuant to this Section 2.01 shall not be deemed to have been effected for
purposes of Section 2.01(f) hereof if:
 
(i) the registration statement related thereto does not become effective and
remain effective for a period of at least 180 days (not counting any days during
which a stop order or a suspension pursuant to Section 2.01(b) was in effect
with respect to such registration statement) after the date such registration
statement becomes effective; provided, however, that WRC shall have no
obligation to keep effective such registration statement at any time after all
Registrable Securities included in such offering have been sold;
 
(ii) the Initiating Holder withdraws its request for registration in its
entirety at any time because the Initiating Holder reasonably believes that the
registration statement or any prospectus related thereto contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated
 
 
8

--------------------------------------------------------------------------------


 
therein or necessary to make the statements made therein (in the case of any
prospectus, in light of the circumstances under which they were made) not
misleading, notified WRC of such fact and requested that WRC correct such
alleged misstatement or omission, and WRC has refused to correct such alleged
misstatement or omission;
 
(iii) any customary conditions to closing specified in the purchase agreement or
underwriting agreement entered into in connection with such Required
Registration are not satisfied, other than by reason of any breach by any holder
of any Registrable Securities that were to have been registered and sold of its
obligations thereunder or hereunder; or
 
(iv) if, after it has become effective, such registration is interfered with for
any reason by any stop order, injunction or other order or requirement of the
SEC or any other governmental agency or any court, and the result of such
interference is to prevent the Initiating Holder from disposing of at least 75%
of the Registrable Securities included in such registration pursuant to Section
2.01(a) in accordance with the intended methods of distribution.
 
(f)  Limitation on Number and Size of Required Registrations. WRC shall be
required to effect only two Required Registrations requested by the DLJMB
Entities, as Initiating Holder pursuant to this Agreement. WRC shall be required
to effect any number of Required Registrations requested by the Initial
Stockholder pursuant to this Section 2.01. WRC shall not be required to effect
any Required Registration pursuant to this Agreement during the period starting
with the date of the decision by the Board of Directors to register shares of
Common Stock on behalf of WRC (provided that a registration statement is filed
within 30 days of such decision and becomes effective within 120 days of such
filing) or the receipt by WRC of a request for a Required Registration and
ending on a date 180 days following the effective date of a registration
statement related to a Required Registration or an Incidental Registration. WRC
shall not be required to effect any “shelf” registration under Rule 415 under
the Securities Act (or any successor to such rule) pursuant to a Required
Registration. WRC shall also not be required to effect any Required Registration
unless either:
 
(i)  the gross aggregate offering price of all Securities to be included in such
Required Registration (including, without limitation, Securities offered by the
holders of Registrable Securities, WRC and any Other Stockholders proposed to be
registered under such Required Registration) shall exceed $30,000,000; or
 
(ii)  such Required Registration includes all Registrable Securities held by the
Initiating Holder of the class of such Registrable Securities proposed to be
sold in such Required Registration.
 
SECTION 2.02.  Incidental Registration.  (a)  Filing of Registration Statement. 
If WRC at any time proposes to register any of its Capital Stock or Rights (an
“Incidental Registration”) under the Securities Act (other than pursuant to
Section 2.01 or pursuant to a registration statement on Form S-4 or Form S-8 or
any successor forms
 
 
9

--------------------------------------------------------------------------------


 
thereto), for sale in a Public Offering, including, without limitation, in
connection with its Initial Public Offering, it will each such time give prompt
written notice to all holders of Registrable Securities of its intention to do
so, which notice shall be given to all such holders at least 20 Business Days
prior to the date that a registration statement relating to such registration is
proposed to be filed with the SEC. Upon the written request of any such holder
to include its Registrable Securities under such registration statement (which
request shall be made within ten Business Days after the receipt of any such
notice and shall specify the Registrable Securities intended to be disposed of
by such holder), WRC will use its reasonable best efforts to effect the
registration of all Registrable Securities that WRC has been so requested to
register by such holder; provided, however, that if, at any time after giving
written notice of its intention to register any Capital Stock or Rights and
prior to the effective date of the registration statement filed in connection
with such registration, WRC shall determine for any reason not to register such
Capital Stock or Rights, WRC may, at its election, give written notice of such
determination to each such holder and, thereupon, shall be relieved of its
obligation to register any Registrable Securities of such holders in connection
with such registration.
 
(b)  Selection of Underwriters. Notice of WRC’s intention to register such
Capital Stock or Rights shall designate the proposed underwriters of such
offering (which shall be one or more underwriting firms of established
reputation reasonably acceptable to the Requisite Holders) and shall contain
WRC’s agreement to use its reasonable best efforts, if requested to do so, to
arrange for such underwriters to include in such underwriting the Registrable
Securities that WRC has been so requested to register pursuant to this
Section 2.02, it being understood that such holders of Registrable Securities
shall have no right to select different underwriters for the disposition of
their Registrable Securities.
 
(c)  Priority on Incidental Registrations. If the managing underwriter shall
advise WRC in writing (with a copy to each holder of Registrable Securities
requesting sale) that, in such underwriter’s opinion, the number of Registrable
Securities requested to be included in such Incidental Registration by such
holders of Registrable Securities exceeds the number that can be sold in such
offering within a price range acceptable to WRC (such writing to state the basis
of such opinion and the approximate number of Registrable Securities that may be
included in such offering without such effect), WRC will include in such
Incidental Registration, to the extent of the number of Registrable Securities
that WRC is so advised by the managing underwriter can be sold in such offering:
 
(i) in the case of any registration initiated by WRC for the purpose of selling
Capital Stock or Rights for its own account:
 
(A) first, Securities that WRC proposes to issue and sell for its own account;
and
 
(B) second, all Registrable Securities requested to be sold by the holders
thereof pursuant to this Section 2.02 and all Securities proposed to be
registered by the Other Stockholders which have the right to request
 
 
10

--------------------------------------------------------------------------------


 
such registration, pro rata among such holders on the basis of the number of
Securities requested to be so registered by such holders; and
 
(ii) in the case of a registration initiated by any Other Stockholder pursuant
to demand or Required Registration rights in favor of such Other Stockholder and
provided to such Other Stockholder in compliance with Section 2.07(b):
 
(A) first, Securities requested to be sold by the Other Stockholders requesting
such Incidental Registration;
 
(B) second, Registrable Securities requested to be sold by the holders thereof
pursuant to this Section 2.02 and all Securities proposed to be registered by
Other Stockholders which have the right to request such registration other than
those requesting such Incidental Registration, pro rata among such holders on
the basis of the number of Securities requested to be so registered by such
holders; and
 
(C) third, Securities that WRC proposes to issue and sell for its own account.
 
SECTION 2.03.  Registration Procedures.  WRC will use its reasonable best
efforts to effect each Registration, and to cooperate with the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof as quickly as practicable, and WRC will, as expeditiously as reasonably
possible:
 
(a) subject, in the case of an Incidental Registration, to the proviso to
Section 2.02(a), prepare and file with the SEC the registration statement and
use its reasonable best efforts to cause the Registration to become effective;
provided, however, that:
 
(i) before filing any original registration statement, WRC will furnish to the
holders of the Registrable Securities covered by such registration statement,
their counsel, and the underwriters, if any, and their counsel, copies of
reasonably complete drafts of all such documents proposed to be filed at least
15 days prior thereto, which drafts will be subject to the reasonable review,
within such 15 day period, of such holders, their counsel and the underwriters;
and
 
(ii) within a reasonable time (giving effect to the nature of such document and,
in the case of any amendment or supplement, the extent of the changes thereto)
before filing any amendment to any registration statement or any prospectus or
supplement thereto, WRC will furnish to the holders of the Registrable
Securities covered by such registration statement or prospectus, their counsel,
and the underwriters, if any, and their counsel, copies of all such documents
proposed to be filed, which documents will be subject to the reasonable review,
within such period, of such holders, their counsel and the underwriters;
 
 
 
11

--------------------------------------------------------------------------------


 
and WRC will not file any registration statement or amendment thereto or any
prospectus or any supplement thereto to which the Requisite Holders shall
reasonably object within the applicable review period (the reasonableness of any
such objection by any holder or its counsel to be viewed, in the case of an
Incidental Registration, in light of the potential liability of such holder in
respect of misstatements in and omissions from the registration statement or
prospectus and the holder’s potential obligations under Section 2.06);
 
(b) subject, in the case of an Incidental Registration, to the proviso to
Section 2.02(a), prepare and file with the SEC such amendments and
post-effective amendments to any registration statement and any prospectus used
in connection therewith as may be necessary to keep such registration statement
continuously effective until the earlier of:
 
(i) such time as all Registrable Securities registered thereby have been
disposed of in accordance with the intended method of distribution; and
 
(ii) the date 180 days after the date such registration statement becomes
effective;
 
(but in any event not before the expiration of any longer period required under
the Securities Act, including the rules and regulations promulgated thereunder)
and to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration
statement; and cause the prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act;
 
(c) furnish to each holder of Registrable Securities included in such
Registration and the underwriter or underwriters, if any, without charge, at
least one signed copy of the registration statement and any post-effective
amendment thereto, upon request, and such number of conformed copies thereof and
such number of copies of the prospectus (including, without limitation, each
preliminary prospectus and each prospectus filed under Rule 424 under the
Securities Act), any amendments or supplements thereto and any documents
incorporated by reference therein, as such holder or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities
being sold by such holder (it being understood that WRC consents to the use of
the prospectus and any amendment or supplement thereto by each holder of
Registrable Securities covered by such registration statement and the
underwriter or underwriters, if any, in connection with the offering and sale of
the Registrable Securities covered by the prospectus or any amendment or
supplement thereto);
 
(d) notify each holder of the Registrable Securities of any stop order or other
order suspending the effectiveness of any registration statement, issued or
threatened by the SEC in connection therewith, and use commercially reasonable
efforts to attempt to prevent the entry of such stop order or to remove it or
obtain withdrawal of it at the earliest possible moment if entered;
 
 
12

--------------------------------------------------------------------------------


 
(e)  if requested by the managing underwriter or underwriters, if any, or any
holder of Registrable Securities in connection with any sale pursuant to a
registration statement, promptly incorporate in the prospectus supplement or
post-effective amendment for such sale information relating to such underwriting
as the managing underwriter or underwriters, if any, or such holder reasonably
requests to be included therein; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters incorporated in such prospectus supplement or
post-effective amendment;
 
(f)  on or prior to the date on which a Registration is declared effective, use
its reasonable best efforts to register or qualify, and cooperate with the
holders of Registrable Securities included in such Registration, the underwriter
or underwriters, if any, and their counsel, in connection with the registration
or qualification of the Registrable Securities covered by such Registration for
offer and sale under the securities or “blue sky” laws of each state and other
jurisdiction of the United States as any such holder or the managing
underwriter, if any, reasonably requests in writing; use commercially reasonable
efforts to keep each such registration or qualification effective, including,
without limitation, through new filings, or amendments or renewals, during the
period such registration statement is effective (in the case of an Incidental
Registration) or required to be kept effective (in the case of a Required
Registration); and to do all other acts or things necessary or advisable to
enable the disposition in all such jurisdictions reasonably requested of the
Registrable Securities covered by such Registration; provided, however, that WRC
will not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or to take any action which would subject it
to taxation or general service of process in any such jurisdiction where it is
not then so subject;
 
(g)  in connection with any sale pursuant to a Registration, cooperate with the
holders of Registrable Securities and the managing underwriter or underwriters,
if any, to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing Securities to be sold under such
Registration, and enable such Securities to be in such denominations and
registered in such names as the managing underwriter or underwriters, if any, or
such holders may request;
 
(h)  use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
within the United States and having jurisdiction over WRC as may be reasonably
necessary to enable each holder thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;
 
(i)  enter into underwriting agreements in customary form and take such other
customary actions as are reasonably necessary in order to expedite or facilitate
the disposition of such Registrable Securities;
 
(j)  use its reasonable best efforts to obtain:
 
13

--------------------------------------------------------------------------------


 
 
(i) at the time of effectiveness of each Registration, a “comfort letter” from
WRC’s independent certified public accountants covering such matters of the type
customarily covered by “cold comfort letters” as the underwriters in an
underwritten offering reasonably request; and
 
(ii) at the time of any underwritten sale pursuant to the registration
statement, a “bring-down comfort letter”, dated as of the date of such sale,
from WRC’s independent certified public accountants covering such matters of the
type customarily covered by comfort letters as the underwriters reasonably
request;
 
(k)  use its reasonable best efforts to obtain, at the time of effectiveness of
each Registration and at the time of any sale pursuant to each Registration,
such opinion or opinions, addressed to the underwriters in an underwritten
offering as they may reasonably request, from counsel for WRC in customary form;
 
(l)  promptly notify each seller of Registrable Securities covered by such
Registration, upon discovery that the prospectus included in such Registration,
as then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and promptly prepare, file with the SEC and furnish to such
seller or holder a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers or prospective purchasers of such Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;
 
(m)  otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make generally available to its security
holders (as contemplated by Section 11(a) under the Securities Act) an earnings
statement satisfying the provisions of Rule 158 under the Securities Act no
later than 90 days after the end of the 12-month period beginning with the first
month of WRC’s first fiscal quarter commencing after the effective date of the
registration statement, which statement shall cover said 12-month period;
 
(n)  provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by each Registration from and after a date not
later than the effective date of such Registration; and
 
(o)  use its reasonable best efforts to cause all Registrable Securities that
are shares of Common Stock covered by each Registration to be listed subject to
notice of issuance, prior to the date of first sale of such Registrable
Securities pursuant to such Registration, on each securities exchange on which
the Common Stock is then listed; and, if the Common Stock is not so listed, to
use its reasonable best efforts to cause all such Registrable Securities covered
by each Registration to be designated as National Market System Securities, if
the Common Stock is so designated (and, if the Common Stock is listed on the
Nasdaq National Market or the Nasdaq SmallCap Market, to cause all such
 
 
14

--------------------------------------------------------------------------------


 
Registrable Securities covered by each Registration to be so listed); and, if
the Common Stock is not so designated, to arrange for at least two market makers
to register with the NASD as such with respect to such Registrable Securities.
 
WRC may require each holder of Registrable Securities that will be included in
such Registration to furnish WRC with such information in respect of such holder
of Registrable Securities that will be included in such Registration as WRC may
reasonably request in writing and as is required by applicable laws or
regulations. If a holder of Registrable Securities fails to provide such
information, WRC shall be entitled to exclude the Registrable Securities of such
holder from any Registration thereunder. If the offering of the Registrable
Securities is to be underwritten, WRC may require that the holders of the
Registrable Securities participating in such Registration Statement enter into a
reasonable underwriting agreement in customary form; provided, however, that the
holders of the Registrable Securities shall not be required to make any
representation, warranty or covenant other than customary representations and
warranties concerning the due authority of such holder of Registrable Securities
to sell such Registrable Securities and execute and deliver such underwriting
agreement, the holder’s good title to the Registrable Securities and the
warranties implied in connection with such transfer under Section 8-108(a) of
the Uniform Commercial Code of the State of New York, and shall not be required
to provide any indemnity or contribution rights to any underwriter on terms any
more favorable than those provided for in Section 2.06.
 
SECTION 2.04.  Reasonable Investigation.  WRC shall:
 
(a)  give the holders of Registrable Securities, their underwriters, if any, and
their respective counsel and accountants the opportunity to participate in the
preparation of the registration statement, each prospectus included therein or
filed with the SEC and each amendment thereof or supplement thereto;
 
(b)  give each such holder and underwriter reasonable opportunities to discuss
the business of WRC and its Subsidiaries with its officers, counsel and the
independent public accountants who have certified its financial statements;
 
(c)  make available for inspection by any holder of Registrable Securities
included in any Registration, any underwriter participating in any disposition
pursuant to any Registration, and any attorney, accountant or other agent
retained by any such holder or underwriter, all financial and other records,
pertinent corporate documents and Properties of WRC and its Subsidiaries; and
 
(d)  cause each of WRC’s and its Subsidiaries’ officers, directors and employees
to supply all information reasonably requested by any such Person in connection
with such Registration;
 
in each such case, as shall be reasonably necessary (in light of the potential
liability of such holder or underwriter in respect of misstatements in and
omissions from the registration statement or prospectus and any holder’s
obligations under Section 2.06) to enable it to conduct a “reasonable
investigation” within the meaning of Section 11(b)(3)
 
 
15

--------------------------------------------------------------------------------


 
of the Securities Act and to satisfy the requirement of reasonable care imposed
by Section 12(a)(2) of the Securities Act.
 
WRC agrees to include in the registration statement and each amendment thereto,
and in each preliminary prospectus, prospectus or prospectus supplement, all
material information requested to be included by any holder of Registrable
Securities or underwriter, in each case, to the extent required to be contained
therein or necessary to correct any misstatement of fact or necessary to make
any statement contained therein, in light of the circumstances under which it
was made, not misleading. Each holder of Registrable Securities agrees to keep
confidential and not disclose (other than in connection with disclosure by WRC
pursuant to the foregoing sentence) to any Person (other than its officers,
directors, employees and trustees who need to know such information and other
than any attorney, agent, adviser or accountant who makes the agreement set
forth in this paragraph) any information WRC reasonably determines to be
confidential and so notifies in writing such holder, unless:
 
(i)  the release of such information is necessary to avoid or correct a
misstatement of a fact or omission of a fact required to be stated in any such
registration statement or any amendment thereto, or in any preliminary
prospectus, prospectus or prospectus supplement, or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading;
 
(ii)  the release of such records is ordered pursuant to a subpoena or other
order from a court of competent jurisdiction;
 
(iii)  such disclosure is requested by any governmental authority or
self-regulatory organization having or alleging jurisdiction over such holder of
Registrable Securities, and either such governmental authority or
self-regulatory organization agrees to maintain the confidentiality of such
information or such holder gives WRC reasonable advance written notice of such
intended disclosure, so as to permit WRC to seek a protective order or similar
relief;
 
(iv)  WRC otherwise consents; or
 
(v)  such information becomes generally available to the public other than
through a breach of this Agreement by such holder.
 
SECTION 2.05.  Registration Expenses.  WRC shall pay all Registration Expenses
in connection with each Registration of Registrable Securities, including,
without limitation, any such registration not effected by WRC.
 
SECTION 2.06.  Indemnification; Contribution.  (a)  Indemnification by WRC.  In
connection with any registration statement or any offering of Securities
pursuant thereto, WRC shall indemnify, to the fullest extent permitted by law,
each holder of Registrable Securities, its Affiliates, officers, directors,
partners, employees, trustees and agents, if any, and each Person, if any, who
controls such holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against
 
 
16

--------------------------------------------------------------------------------


 
 
all losses, claims, damages, liabilities (or proceedings in respect thereof) and
expenses (under the Securities Act or common law or otherwise), joint or
several, resulting from any violation by WRC of the provisions of the Securities
Act or the Exchange Act or any untrue statement or alleged untrue statement of a
material fact contained in any registration statement or prospectus (and as
amended or supplemented if amended or supplemented) or any preliminary
prospectus or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any prospectus, in light of the circumstances under
which they were made) not misleading, except to the extent that such losses,
claims, damages, liabilities (or proceedings in respect thereof) or expenses are
caused by any such untrue statement or alleged untrue statement contained in or
by any omission or alleged omission from information concerning any holder
furnished in writing to WRC by such holder expressly for use therein. If the
offering pursuant to any registration statement provided for under this
Agreement is made through underwriters, no action or failure to act on the part
of such underwriters (whether or not such underwriter is an Affiliate of any
holder of Registrable Securities) shall affect the obligations of WRC to
indemnify any holder of Registrable Securities or any other Person pursuant to
the preceding sentence. If the offering pursuant to any registration statement
provided for under this Agreement is made through underwriters, WRC agrees, to
the extent required by such underwriters, to enter into an underwriting or other
agreement providing for indemnity of such underwriters, their officers,
directors and agents, if any, and each Person, if any, who controls such
underwriters within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act to the same extent as hereinbefore provided with respect
to the indemnification of the holders of Registrable Securities; provided,
however, that WRC shall not be required to indemnify any such underwriter, or
any officer or director of such underwriter or any Person who controls such
underwriter within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, to the extent that the loss, claim, damage, liability (or
proceedings in respect thereof) or expense for which indemnification is claimed
results from such underwriter’s failure to send or give a copy of a final
prospectus or an amended or supplemented final prospectus to the Person
asserting an untrue statement or alleged untrue statement or omission or alleged
omission at or prior to the written confirmation of the sale of Registrable
Securities to such Person if such statement or omission was corrected in such
final prospectus or amended or supplemented final prospectus prior to such
written confirmation and the underwriter was provided with such final prospectus
or amended or supplemented final prospectus.
 
(b)  Indemnification for Controlling Person Liability.  In addition to the
indemnification provided for in Section 2.06(a), WRC shall indemnify each holder
of Registrable Securities, its Affiliates, officers, directors, partners,
employees, trustees and agents, if any, and each Person, if any, who controls
such holder within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, against all losses, claims, damages, liabilities (or
proceedings in respect thereof) and expenses, joint or several, in each case,
under the Securities Act, the Exchange Act, common law or otherwise, resulting
from:
 
 
17

--------------------------------------------------------------------------------


 
(i) any violation by WRC of the provisions of the Securities Act or the Exchange
Act;
 
(ii)  any untrue statement or alleged untrue statement of a material fact
contained in any registration statement or amendment thereto or prospectus (and
as amended or supplemented if amended or supplemented) or any preliminary
prospectus or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any prospectus, in light of the circumstances under
which they were made) not misleading, whether or not, in each such case, the
registration statement or amendment thereto or prospectus (or amendment or
supplement thereto) or preliminary prospectus related or relates to any offering
or sale of Registrable Securities by any holder; and
 
(iii)  any other untrue statement or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact necessary to make the
statements in any document issued or delivered to any purchaser or potential
purchaser or filed with the SEC pursuant to Section 13 or Section 15(d) of the
Exchange Act (in light of the circumstances under which they were made) not
misleading, in each case, in connection with any offering or sale of Securities
of WRC by any Person, whether or not such Securities offered or sold are or were
registered or required to be registered under the Securities Act;
 
in each such case, to the extent that such losses, claims, damages, liabilities
(or proceedings in respect thereof) and expenses, joint or several, are alleged
to result from or exist by virtue of the fact that any holder of Registrable
Securities controls or is alleged to control (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) WRC or any Subsidiary,
whether such claim or allegation arises under Section 15 of the Securities Act
or Section 20 of the Exchange Act or otherwise; provided, however, that such
indemnification shall not extend to losses, claims, damages, liabilities (or
proceedings in respect thereof) or expenses caused by any untrue statement or
alleged untrue statement contained in or by any omission or alleged omission
from information furnished in writing to WRC by such holder expressly for use
therein, or from any such information provided by an underwriter selected by the
holders or any of them.
 
(c)  Indemnification by the Holders.  In connection with any registration
statement in which a holder of Registrable Securities is participating, each
such holder, severally and not jointly, shall indemnify, to the fullest extent
permitted by law, WRC, each underwriter (if the underwriter so requires) and
their respective officers, directors and agents, if any, and each Person, if
any, who controls WRC or such underwriter within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, against any losses,
claims, damages, liabilities (or proceedings in respect thereof) and expenses
resulting from any untrue statement or alleged untrue statement of a material
fact or any omission or alleged omission of a material fact required to be
stated in the registration statement or prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or necessary to make the statements
therein (in the case of any
 
18

--------------------------------------------------------------------------------


 
 
prospectus, in light of the circumstances under which they were made) not
misleading, but only to the extent that such untrue statement is contained in or
such omission is from information concerning a holder furnished in writing by
such holder expressly for use therein; provided, however, that such holder’s
obligations hereunder shall be limited to an amount equal to the proceeds to
such holder of the Registrable Securities sold pursuant to such registration
statement.
 
(d)  Control of Defense.  Any Person entitled to indemnification under the
provisions of this Section 2.06 shall give prompt notice to the indemnifying
party of any claim with respect to which it seeks indemnification (the failure
of any indemnified party so to notify the indemnifying party shall not relieve
the indemnifying party of its obligations hereunder except to the extent that
the indemnifying party is materially prejudiced by such failure to notify) and
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, permit such indemnifying party to assume the defense of such claim, with
counsel reasonably satisfactory to the indemnified party; and if such defense is
so assumed, such indemnifying party shall not enter into any settlement without
the consent of the indemnified party; and any underwriting agreement entered
into with respect to any registration statement provided for under this Article
II shall so provide. In the event an indemnifying party shall not be entitled,
or elects not, to assume the defense of a claim, such indemnifying party shall
be obligated to pay the fees and expenses of only one counsel or firm of counsel
for all parties indemnified by such indemnifying party in respect of such claim,
unless in the reasonable judgment of any such indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties in respect to such claim (in which case the indemnifying
party shall pay the fees and expenses of an additional counsel for the
indemnified party).
 
(e)  Contribution.  If for any reason the foregoing indemnity is unavailable,
then the indemnifying party, in lieu of indemnifying the indemnified party,
shall contribute to the amount paid or payable by the indemnified party as a
result of such losses, claims, damages, liabilities or expenses:
 
(i)  in such proportion as is appropriate to reflect the relative benefits
received by the indemnifying party on the one hand and the indemnified party on
the other; or
 
(ii)  if the allocation provided by clause (i) above is not permitted by
applicable law or provides a lesser sum to the indemnified party than the amount
hereinafter calculated, in such proportion as is appropriate to reflect not only
the relative benefits received by the indemnifying party on the one hand and the
indemnified party on the other but also the relative fault of the indemnifying
party and the indemnified party as well as any other relevant equitable
considerations.
 
Notwithstanding the foregoing, no holder of Registrable Securities shall be
required to contribute any amount in excess of the amount such holder would have
been required to pay to an indemnified party if the indemnity under
Section 2.06(c) hereof was available.
 
19

--------------------------------------------------------------------------------


 
 
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The obligation
of any Person to contribute pursuant to this Section 2.06 shall be several and
not joint.
 
(f)  Timing of Payments.   An indemnifying party shall make payments of all
amounts required to be made pursuant to the foregoing provisions of this
Section 2.06 to or for the account of the indemnified party from time to time
promptly upon receipt of bills or invoices relating thereto or when otherwise
due or payable. Without limiting the generality of the foregoing, each
indemnifying party, as an interim measure during the pendency of any claim,
action, investigation, inquiry or proceeding arising out of or based upon any
matter or subject for which indemnity (or contribution in lieu thereof) may be
available to any indemnified party under this Section 2.06, will promptly
reimburse each indemnified party, as often as invoiced therefor (but in no event
more often than monthly) for all reasonable legal or other expenses incurred in
connection with the investigation or defense of any such claim, action,
investigation, inquiry or proceeding, notwithstanding the absence of any
judicial determination as to the propriety or enforceability of the indemnifying
party’s obligation to reimburse the indemnified party for such expenses and
notwithstanding the possibility that the obligations to pay such expenses might
later have been held to be improper by a court of competent jurisdiction. To the
extent that any such interim reimbursement is held to be improper, the
indemnified party agrees to promptly return the amount so advanced to the
indemnifying party.
 
(g)  Survival.  The indemnity and contribution agreements contained in this
Section 2.06 shall remain in full force and effect regardless of any
investigation made by or on behalf of a participating holder of Registrable
Securities, its officers, directors, agents or any Person, if any, who controls
such holder as aforesaid, and shall survive the transfer of such Securities by
such holder.
 
SECTION 2.07.  Holdback Agreements; Registration Rights to Others.  (a)  In
connection with each underwritten sale of Registrable Securities, WRC agrees,
and each holder of Registrable Securities by acquisition of such Registrable
Securities severally and not jointly agrees, to enter into customary holdback
agreements for a period not to exceed 180 days concerning the sale or
distribution of Registrable Securities, except, in the case of any holder of
Registrable Securities, such holder shall only be required to make such
agreement to the extent that WRC and the Initial Stockholder shall make similar
agreements.
 
(b)  If WRC shall at any time after the date hereof provide to any holder of any
of its Securities rights with respect to the registration of such Securities
under the Securities Act:
 
(i)  such rights shall not be in conflict with or adversely affect any of the
rights provided in this Agreement to the Exchangers; and
 
 
20

--------------------------------------------------------------------------------


 
(ii) if such rights are provided on terms or conditions more favorable to such
holder than the terms and conditions provided in this Agreement or if rights
(including, without limitation, rights to demand or request a registration of
similar Securities of WRC) in addition to those granted pursuant to this
Agreement are provided, WRC will provide (by way of amendment to this Agreement
or otherwise) such additional more favorable terms or conditions to the
Exchangers, so long as at such time, the Exchangers have not disposed of more
than 66 2/3% of the aggregate number of Exchange Shares originally received by
the Exchangers.
 
SECTION 2.08.  Availability of Information.  At any time that any class of
Capital Stock of WRC is registered under Section 12(b) or Section 12(g) of the
Exchange Act, WRC will comply with the reporting requirements of Sections 13 and
15(d) of the Exchange Act (whether or not it shall be required to do so pursuant
to such Sections) and will comply with all other public information reporting
requirements of the SEC from time to time in effect. In addition, WRC, if the
Capital Stock of WRC is so registered, shall at all times after the Initial
Public Offering Date, file such reports and information, and shall make
available to the public and to the holders of Exchange Shares such information,
as shall be necessary to permit such holders to offer and sell Registrable
Securities pursuant to the provisions of Rule 144 promulgated under the
Securities Act. 
 
WRC, if the Capital Stock of WRC is so registered, will also cooperate with each
such holder in supplying such information as may be necessary for such holder to
complete and file any information reporting forms presently or hereafter
required by the SEC as a condition to the availability of an exemption from the
registration provisions of the Securities Act in connection with the sale of any
Common Stock.
 
SECTION 2.09.  Tag-Along Rights.  (a)   Initial Stockholder Tag-Along Rights. 
If the Initial Stockholder and/or, to the extent that such Person has received
Common Stock transferred from the Initial Stockholder, Ripplewood Partners, any
Affiliate of Ripplewood Partners and/or any shareholder, partner, member or
employee of Ripplewood Partners or any Affiliate of Ripplewood Partners
(collectively, the “Selling Stockholder”) proposes to transfer (other than
transfers (i) in a Public Offering, (ii) to Ripplewood Partners or any Affiliate
of Ripplewood Partners, (iii) to any shareholder, partner, member or employee of
Ripplewood Partners or any Affiliate of Ripplewood Partners, (iv) to any
employee of the Initial Stockholder, WRC or any of their Subsidiaries, (v) to
any member of the Initial Stockholder or any Affiliate of such member or
(vi) pursuant to the Redemption and Repurchase Agreement, dated the date hereof,
among WRC, SGC and the Initial Stockholder) any shares of Common Stock in a
single transaction or in a series of related transactions (a “Tag-Along Sale”),
each Exchanger may, at its option, elect to exercise its rights under this
Section 2.09. In the event of a Tag-Along Sale, the Selling Stockholder shall
deliver to each Exchanger a written notice of the terms and conditions of such
Tag-Along Sale (a “Tag-Along Notice”) and offer each Exchanger the opportunity
to participate in such Tag-Along Sale on the same terms and conditions, subject
to the same agreements and for the same per share consideration as the Selling
Stockholder. The Tag-Along Notice shall identify the number of shares of Common
Stock held by such Exchanger subject to the offer (a
 
 
21

--------------------------------------------------------------------------------


 
“Tag-Along Offer”), the per share consideration at which the Tag-Along Sale is
proposed to be made, all other material terms and conditions of the Tag-Along
Sale (including the form of the proposed agreement, if any) and the date on
which the Tag-Along Sale is proposed to be consummated. From the date of the
Tag-Along Notice until the date that is ten days thereafter (the “Tag-Along
Notice Period”), each Exchanger shall have the right (a “Tag-Along Right”),
exercisable by written notice delivered to the Initial Stockholder, to request
that the Selling Stockholder include in the Tag-Along Sale the number of shares
of Common Stock held by such Exchanger as is specified in such notice (each
Exchanger so requesting, a “Tagging Person”); provided, however, that, if the
aggregate number of shares of Common Stock proposed to be sold by the Selling
Stockholder and all Tagging Persons in the Tag-Along Sale exceeds the number of
shares of Common Stock which can be sold on the terms and conditions set forth
in the Tag-Along Notice, then (x) only the Tag-Along Portion of Common Stock of
each Tagging Person and the Selling Stockholder shall be sold pursuant to the
Tag-Along Offer and (y) the Selling Stockholder shall also be entitled to sell
such additional shares of Common Stock as is permitted by Section 2.09(d).
 
(b)  Closing of Tag-Along Sale.  If any Tagging Person exercises its Tag-Along
Right hereunder with respect to a Tag-Along Sale, on the closing date for such
Tag-Along Sale such Tagging Person shall deliver (i) to the purchaser specified
in the Tag-Along Notice for such Tag-Along Sale a certificate or certificates
representing the shares of Common Stock which it has elected to sell (net of any
reduction pursuant to Section 2.09(a)), together with appropriate instruments of
transfer duly endorsed in blank, against payment by such purchaser of the
aggregate consideration payable for such shares at the per share consideration
specified in such Tag-Along Notice, and (ii) to the Selling Stockholder all
costs, expenses and other amounts to be paid by such Tagging Person in
connection with such Tag-Along Sale pursuant to Section 2.09(g).
 
(c)  Non-Participants.  If at the termination of the Tag-Along Notice Period any
Tagging Person shall not have delivered written notice to the Selling
Stockholder of its election to participate in the Tag-Along Sale, such Tagging
Person will have waived its Tag-Along Right with respect to such Tag-Along Sale.
 
(d)  Certain Allocations.  If any Tagging Person (i) declines to exercise or
waives its Tag-Along Right with respect to any Tag-Along Sale or (ii) elects to
exercise its Tag-Along Right with respect to less than its Tag-Along Portion
with respect to any Tag-Along Sale, the Selling Stockholder shall be entitled to
transfer in such Tag-Along Sale, in addition to its Tag-Along Portion with
respect to such Tag-Along Sale, a number of shares of Common Stock equal to the
number of shares of Common Stock constituting the portion of such Tagging
Person’s Tag-Along Portion with respect to which such Tagging Person’s Tag-Along
Right was not exercised.
 
(e)  Permitted Sale.  The Selling Stockholder and any Tagging Person who
exercises its Tag-Along Right with respect to a proposed Tag-Along Sale pursuant
to this Section 2.09 may sell the shares of Common Stock subject to the
Tag-Along Offer with respect to such Tag-Along Sale on the terms and conditions
set forth in such Tag-Along
 
22

--------------------------------------------------------------------------------


 
Notice within 120 days of the date on which the Tag-Along Rights with respect to
such Tag-Along Sale shall have been waived, exercised or expire.
 
(f)   Certain Other Matters.  For purposes of this Section 2.09 and all
definitions used in this Section 2.09, a Right to acquire one share of Common
Stock shall constitute one share of Common Stock and a Person shall be deemed to
own a share of Common Stock if such Person has a Right to acquire such share
whether or not such Right is exercisable at such time; provided, however, that
any payments to be made to any Exchanger in connection with the exercise of any
Tag-Along Right with respect to any Right shall be reduced by an amount equal to
the then applicable exercise price of such Right.
 
(g)  Expense of Sale.  All out-of-pocket costs and expenses incurred by the
Exchangers in connection with a Tag-Along Sale (including, without limitation,
fees and disbursement of any counsel retained by the Exchangers) shall be paid
by the Exchangers. All direct selling expenses, discounts or commissions of
brokers paid to any Person on a per share basis in connection with such
Tag-Along Sale shall be paid ratably by the Exchanger and the Selling
Stockholder (in proportion to each Selling Stockholder’s and each Exchanger’s
and the Selling Stockholder’s Tag-Along Portion). All other fees and expenses in
connection with such Tag-Along Sale shall be paid by WRC.
 
SECTION 2.10.  Drag-Along Rights.  (a)  If, at any time prior to the Drag-Along
Termination Date, (A) the Selling Stockholder proposes to transfer in a Bona
Fide Sale (other than any transfer (i) in a Public Offering, (ii) to Ripplewood
Partners or any Affiliate of Ripplewood Partners, (iii) to any shareholder,
partner, member or employee of Ripplewood Partners or any Affiliate of
Ripplewood Partners, (iv) to any employee of the Initial Stockholder, WRC or any
of their Subsidiaries or (v) to any member of the Initial Stockholder or any
Affiliate of such member) not less than 75% of the aggregate number of shares of
Common Stock owned by the Selling Stockholder at such time and (B) such transfer
constitutes a “Drag-Along Sale” (as such term is defined in the SGC Stockholders
Agreement) and each holder of “Purchaser Shares” (as such term is defined in the
SGC Stockholders Agreement) shall be required to participate in such Drag-Along
Sale pursuant to Article II of the SGC Stockholders Agreement (a "Drag-Along
Sale"), then the Selling Stockholder may at its option require all, but not less
than all, of the holders of Exchange Shares to sell in such Drag-Along Sale
their respective Drag-Along Portions of the Exchange Shares then held by such
holders (“Drag-Along Rights”). The Selling Stockholder shall provide written
notice of such Drag-Along Sale to each such holder (a “Drag-Along Notice”) not
later than the tenth day prior to the proposed Drag-Along Sale. The Drag-Along
Notice shall identify, with respect to the Drag-Along Sale, the transferee, the
number of shares of Common Stock to be sold, the consideration for which a
transfer is proposed to be made, which shall also be stated on a per share basis
(the “Drag-Along Sale Price”), the date on which such Drag-Along Sale is
proposed to be consummated and, in reasonable detail, all other material terms
and conditions of such Drag-Along Sale.
 
 
 
23

--------------------------------------------------------------------------------


 
(b)  Subject to this Section 2.10, each holder of Exchange Shares shall be
required to participate in the Drag-Along Sale on the terms and conditions set
forth in the Drag-Along Notice, so long as such terms and conditions constitute
a Bona Fide Sale, and to transfer the Drag-Along Portion of its Exchange Shares
as set forth below. The price payable per share in such Drag-Along Sale to each
holder of Exchange Shares shall be the Drag-Along Sale Price.
 
(c)  The Selling Stockholder shall have a period of 90 days from the date of
receipt of the Drag-Along Notice to consummate the Drag-Along Sale on the terms
and conditions set forth in such Drag-Along Notice, so long as such terms and
conditions constitute a Bona Fide Sale.
 
(d)  On the closing date for a Drag-Along Sale, each holder of Exchange Shares
shall deliver to the purchaser specified in the Drag-Along Notice for such
Drag-Along Sale a certificate or certificates representing such holder’s
Drag-Along Portion of the Exchange Shares, together with appropriate instruments
of transfer duly endorsed in blank, against payment by such purchaser of the
total purchase price for such shares at the Drag-Along Sale Price per share.
 
(e)  All expenses and costs of any Drag-Along Sale, including the fees of one
counsel to the holders of Exchange Shares related to such sale, shall be for the
account of and paid by the Selling Stockholder.
 
(f)  For purposes of this Section 2.10 and all definitions used in this
Section 2.10, a Right to acquire one share of Common Stock shall constitute one
share of Common Stock and a Person shall be deemed to own a share of Common
Stock if such Person has a Right to acquire such share whether or not such Right
is exercisable at such time; provided, however, that any payments to be made to
any holder of Exchange Shares in connection with the exercise of any Drag-Along
Sale with respect to any Right shall be reduced by an amount equal to the then
applicable exercise price of such Right.
 
ARTICLE III 
 
Subscription Rights
 
SECTION 3.01.  Right To Elect Purchase of Additional Shares.  In the event that
WRC shall at any time offer to sell any Issuable Shares then WRC shall offer to
each Exchanger the right to subscribe for and purchase a portion of the total
number of the Issuable Shares to be so sold equal to the Additional Issuable
Shares Number with respect to such Exchanger at such time, at the same price, on
the same date and on the same terms offered to the proposed purchasers, on the
terms set forth in this Article III. Notwithstanding any other provision of this
Agreement, this Article III shall not apply to (a) any offer to sell Issuable
Shares in a Public Offering, (b) any issuance of Issuable Shares pursuant to any
employee stock option plan, management option plan or
 
 
24

--------------------------------------------------------------------------------


 
agreement or any other compensatory or incentive stock grant or option plan or
agreement or (c) any issuance of Issuable Shares in connection with any
acquisition.
 
SECTION 3.02. Notice of Sale of Issuable Shares.  WRC shall give not less than
20 Business Days written notice to each Exchanger of any sale of Issuable Shares
described in Section 3.01, which notice shall specify:
 
(a)  the number of Issuable Shares and the type of Issuable Shares to be
offered;
 
(b)  the purchase price per share to be paid by the purchasers of such Issuable
Shares;
 
(c)  if any of such Issuable Shares consist of Rights, a detailed description of
the terms of such Rights, including the exercise price and expiration date;
 
(d)  the date on which such proposed sale is to be consummated (the “Additional
Sale Closing Date”);
 
(e)  the Additional Issuable Shares Number with respect to such Exchanger; and
 
(f)  that such Exchanger shall have the right to purchase a number of the
Issuable Shares so offered equal to the Additional Issuable Shares Number with
respect to such Exchanger by following the procedure set forth in Section 3.03.
 
SECTION 3.03.  Notice of Election To Purchase Additional Issuable Shares.  Each
Exchanger may elect to purchase a number of the Issuable Shares so offered equal
to the Additional Issuable Shares Number with respect to such Exchanger by
delivering notice to WRC on or before the date which is five Business Days prior
to the date of such proposed sale (the “Additional Issuable Shares Election
Date”). Such notice shall constitute an irrevocable subscription to purchase
such number of Issuable Shares at the purchase price set forth by WRC pursuant
to Section 3.02.
 
SECTION 3.04.  Confirmation Notice.  WRC shall notify each Exchanger electing to
purchase additional Issuable Shares within three Business Days after the
Additional Issuable Shares Election Date of:
 
(a)  the aggregate consideration to be paid by such Exchanger, which shall equal
the product of the Additional Issuable Shares Number with respect to such
Exchanger times the purchase price per Issuable Share and, in the event that a
sale to the buyer of such Issuable Shares giving rise to such right on the part
of the Exchangers is to be made for consideration other than cash, such purchase
price per Issuable Share shall be deemed to be the quotient of the aggregate
fair market value of the consideration paid, as determined by the Valuation
Agent, divided by the number of Issuable Shares so purchased by such buyer); and
 
 
25

--------------------------------------------------------------------------------


 
(b) wire instructions for the account to which WRC wishes Exchangers electing to
participate in the sale to transfer funds pursuant to Section 3.05.
 
SECTION 3.05.  Closing of Sale.  Each Exchanger electing to participate in a
sale pursuant to this Article III shall deliver to WRC by wire transfer in
immediately available funds on the Additional Sale Closing Date the aggregate
consideration (as set forth in Section 3.04(b)) for the Additional Issuable
Shares Number of Issuable Shares to be purchased by such holder; provided,
however, that the consideration paid by such Exchanger shall be paid in cash by
wire transfer. WRC shall deliver to each Exchanger electing to participate in a
sale pursuant to this Article III, against such wire transfer, a certificate or
certificates evidencing a number of Issuable Shares of the applicable type or
types equal in the aggregate to the Additional Issuable Shares Number with
respect to such Exchanger.
 
ARTICLE IV
 
Restrictions on Transfer,
Termination and Other Agreements
 
SECTION 4.01.  Restrictions on Transfer to Transferees.  (a)   Generally.  WRC
shall neither issue nor sell any additional shares of Common Stock or Rights
(other than in a Public Offering) to any purchaser (other than the Initial
Stockholder, SGC or the Exchangers) unless such purchaser shall have
acknowledged that such purchaser has notice of the provisions of this Agreement
and is an “Other Stockholder” as defined herein and such purchaser shall have
agreed, in writing, to be bound by each of the terms and provisions of this
Agreement applicable to an “Other Stockholder” pursuant to an undertaking
substantially in the form set forth as Exhibit A hereto. Except for a
transaction that causes the termination of the provisions of this Agreement
(other than Section 2.05, Section 2.06, Section 2.08 and Section 6.07) pursuant
to Section 4.05, no other party hereto shall sell, assign, transfer or otherwise
dispose of any Common Stock or any Rights to any transferee unless such
transferee shall have assumed in writing all of the obligations of its
transferor imposed by this Agreement with respect to such Common Stock or Rights
and shall have agreed to be bound by each of the terms and provisions of this
Agreement to which such transferor was bound with respect to such Common Stock
and Rights pursuant to an undertaking substantially in the form set forth as
Exhibit A hereto. 
 
(b)  Restrictions on Transfers by Holders of Exchange Shares.  Each of the
holders of Exchange Shares agrees that it will not transfer any Common Stock or
Rights it holds at any time prior to the Initial Public Offering Date to any
Person that is an Adverse Party; provided, however, that this Section 4.01(b)
shall not prohibit or restrict transfers of Common Stock or Rights pursuant to
Section 2.09 or 2.10 hereof or pursuant to Rule 144.
 
 
26

--------------------------------------------------------------------------------


 
 
SECTION 4.02. Cooperation by WRC.  WRC shall refuse to register any transfer of
any Common Stock or Rights to any transferee unless WRC shall have received from
the prospective transferee a written agreement to be bound by the provisions of
this Agreement if required by Section 4.01 hereof, and such other evidence as
WRC may reasonably require to establish compliance with such Section 4.01. WRC
shall be protected in, and shall have no liability to any Person for, and no
party hereto shall assert any claim against WRC for, failing to register any
transfer of any Common Stock or Rights if such transfer is not in compliance
with the provisions of this Agreement.
 
SECTION 4.03.  Legending of Certificates.  Each certificate representing any
Common Stock or Rights shall bear the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A
STOCKHOLDERS AGREEMENT, DATED AS OF JUNE 22, 2005, THE PROVISIONS OF WHICH ARE
INCORPORATED HEREIN BY REFERENCE. SUCH STOCKHOLDERS AGREEMENT PROVIDES, AMONG
OTHER THINGS, THAT THIS SECURITY MAY NOT BE SOLD OR TRANSFERRED TO ANY PERSON
WHO HAS NOT EXPRESSLY ASSUMED THE OBLIGATIONS OF SUCH AGREEMENT (EXCEPT AS
OTHERWISE PERMITTED THEREBY) AND CONTAINS, AMONG OTHER PROVISIONS, PROVISIONS
WHICH LIMIT THE TRANSFER OF THIS SECURITY. A COPY OF SUCH STOCKHOLDERS AGREEMENT
IS AVAILABLE FROM THE SECRETARY OF WRC MEDIA INC. UPON REQUEST.”
 
SECTION 4.04.  Securities Act Restrictions; Legend.  WRC shall not register any
transfer of Common Stock or Rights if it has reason to believe that such
transfer is being requested in violation of the registration requirements of
Section 5 of the Securities Act. Except as otherwise permitted by Section 4.05
hereof, each certificate representing a share of Common Stock or a Right shall
be stamped or otherwise imprinted with a legend in substantially the following
form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD EXCEPT IN
A TRANSACTION REGISTERED UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT.”
 
SECTION 4.05.  Termination of Restrictions.  Each and all of the provisions of
this Agreement (other than Section 2.05, Section 2.06, Section 2.08 and
Section 6.07) shall terminate immediately as to any Common Stock or Rights (but
this Agreement shall remain in force with respect to any remaining Common Stock
or Rights):
 
 
 
27

--------------------------------------------------------------------------------


 
(a)  when such Common Stock or Rights have been effectively registered under the
Securities Act and disposed of in accordance with the registration statement
covering such Common Stock or Rights; or
 
(b)  when they shall have been distributed pursuant to Rule 144; or
 
(c)  when they shall have been otherwise transferred and subsequent disposition
of them shall not require registration or qualification under the Securities Act
or any similar state law then in force.
 
Notwithstanding anything to the contrary contained in Section 4.05(b) or (c),
shares of Common Stock or Rights distributed or transferred thereunder shall,
until the Public Market Date, remain subject to the provisions of Section 2.10.
Whenever such restrictions shall terminate as to any Common Stock or Rights, the
holder thereof shall be entitled to receive from WRC, without expenses (other
than transfer taxes, if any), new certificates for such Common Stock or Rights
not bearing the applicable legends set forth in Section 4.03 or Section 4.04
hereof.
 
ARTICLE V 
 
Defined Terms
 
SECTION 5.01.  Terms Defined.  As used herein, the following terms have the
respective meanings set forth below or set forth in the Section hereof following
such term:
 
“Additional Issuable Shares Number” with respect to any holder of Exchange
Shares electing to purchase Issuable Shares pursuant to Article III hereof,
means the product of:
 
(a)  the aggregate number of Issuable Shares offered to be sold by WRC
multiplied by
 
(b)  the quotient of:
 

 (i)
   the aggregate number of Issuable Shares held on the Additional Issuable
Shares Election Date by such holder; divided by

 

(ii)
   the aggregate number of Issuable Shares outstanding on the Additional
Issuable Shares Election Date;

 
in each case, prior to giving effect to the offering of such Issuable Shares,
giving rise to the rights of such holders to purchase additional Issuable Shares
pursuant to Article III hereof.
 
“Additional Issuable Shares Election Date” shall have the meaning set forth in
Section 3.03.
 
 
28

--------------------------------------------------------------------------------


 
“Additional Sale Closing Date” shall have the meaning set forth in Section
3.02(d).
 
“Adverse Party” means any Person whose ownership interest in WRC would be
reasonably expected to be detrimental to the interest of WRC (including, without
limitation, its Subsidiaries), including, without limitation, a competitor of
WRC (including, without limitation, any of its Subsidiaries); provided, however,
that:
 
(a)  no Person described in Rule 501(a)(1) under the Securities Act; and
 
(b)  no dealer registered under Section 15 of the Exchange Act or investment
adviser registered under the Investment Advisers Act of 1940, as amended, which,
in either case, owns or invests on a discretionary basis at least $10,000,000 in
securities of unaffiliated issuers
 
shall be an “Adverse Party” unless such Person is controlled by, controls or is
under common control with a competitor of WRC (including, without limitation,
any of its Subsidiaries).
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such Person; provided, that with respect to WRC
and its Subsidiaries only:
 
(a)  no Subsidiary, holder of Exchange Shares or any Affiliate of such holder
shall be an Affiliate of WRC or any Subsidiary;
 
(b)  neither the “Purchaser” (as defined in the SGC Stockholders Agreement), nor
any Affiliate of such “Purchaser” shall be an Affiliate of WRC or any
Subsidiary;
 
(c)  any Person other than those specified in clauses (a) and (b) of this
definition that beneficially owns or holds 10% or more of any class of the
Voting Stock of WRC shall be an Affiliate of WRC or any Subsidiary; and
 
(d)  any Person other than those specified in clauses (a) and (b) of this
definition, 10% or more of the Voting Stock (or in the case of a Person that is
not a corporation, 10% or more of the equity interest) of which is beneficially
owned or held by WRC or a Subsidiary shall be an Affiliate of WRC or any
Subsidiary.
 
As used in this definition and in the definition of “Adverse Party”, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Agreement” has the meaning set forth in the introductory paragraph hereof.
 
 
 
29

--------------------------------------------------------------------------------


 
 
“Board of Directors” means the board of directors of WRC or any committee
thereof that, in the instance, shall have the lawful power to exercise the power
and authority of such board of directors.
 
“Bona Fide Sale” means a sale in which (i) the sale by each holder of Exchange
Shares would be on the same terms and conditions and for the same type of
consideration as is to be received by the Selling Stockholder, (ii) the
consideration to be paid to each holder of Exchange Shares in connection with
such transaction consists solely of cash, Freely Tradeable Securities or cash
and Freely Tradeable Securities, (iii) no holder of Exchange Shares shall be
required to make any representations or warranties (except as to its title to
and authority to convey the shares of Common Stock to be sold by it and the
warranties implied in connection with such transfer under Section 8-108(a) of
the Uniform Commercial Code of the State of Delaware) and (iv) the prospective
purchaser is purchasing in an arm’s-length transaction from the Selling
Stockholder and is not an Affiliate of WRC, the Initial Stockholder or
Ripplewood Partners.
 
“Broker-Dealer” means any broker or dealer registered under the Exchange Act.
 
“Business Day” means a day other than a Saturday, a Sunday or a day on which
banks in the State of New York are required or permitted by law to be closed.
 
“Capital Stock” means:
 
(a)  with respect to any corporation, any class of preferred, common or other
capital stock;
 
(b)  with respect to any partnership, any limited, general or other partnership
interests; and
 
(c)  with respect to any limited liability company, membership interests or
units or any similar interests;
 
or, in each such case or in the case of any other Person, all share capital or
similar equity interest of a Person.
 
“Charter” means the Certificate of Incorporation of WRC, as filed with the
Secretary of State of the State of Delaware on May 14, 1999, as amended and
filed with the Secretary of State of the State of Delaware on July 6, 1999, as
amended and filed with the Secretary of State of the State of Delaware on
October 28, 1999, as amended and filed with the Secretary of State of the State
of Delaware on November 16, 1999, as amended and filed with the Secretary of
State of the State of Delaware on June 12, 2000 and as thereafter amended in
compliance with the provisions thereof and hereof.
 
“Closing Date” means the date upon which the Exchange Shares are issued to the
Exchangers.
 
 
 
30

--------------------------------------------------------------------------------


 
“Common Stock” has the meaning set forth in the first whereas clause.
 
“CompassLearning” has the meaning set forth in the first whereas clause.
 
“DLJMB” means DLJ Merchant Banking Partners II, L.P., together with its
successors and permitted assigns.
 
“DLJMB Board Designee” has the meaning set forth in Section 1.03(a).
 
“DLJMB Entities” has the meaning set forth in the introductory paragraph.
 
“Drag-Along Notice” has the meaning set forth in Section 2.10(a).
 
“Drag-Along Portion” means, with respect to any holder of Exchange Shares, the
number of shares of Common Stock owned by such holder on a Fully Diluted basis
(but without duplication) multiplied by a fraction, the numerator of which is
the number of shares of Common Stock proposed to be sold by the Selling
Stockholder and the denominator of which is the total number of shares of Common
Stock owned by the Selling Stockholder.
 
“Drag-Along Rights” has the meaning set forth in Section 2.10(a).
 
“Drag-Along Sale” has the meaning set forth in Section 2.10(a).
 
“Drag-Along Sale Price” has the meaning set forth in Section 2.10(a).
 
“Drag-Along Termination Date” means the earlier of (i) the Public Market Date,
(ii) if the Selling Stockholder owns on the Closing Date, after giving effect to
the Transactions and all related transactions, at least 51% of the aggregate
outstanding shares of Common Stock, the date when the Selling Stockholder ceases
to own at least 51% of the aggregate outstanding shares of Common Stock and
(iii) if the Selling Stockholder does not own on the Closing Date, after giving
effect to the Transactions and all related transactions, at least 51% of the
aggregate outstanding shares of Common Stock, the date when the Selling
Stockholder sells, assigns, disposes of, exchanges, pledges, encumbers,
hypothecates or otherwise transfers any shares of Common Stock or any
participation or interest therein, whether directly or indirectly, or agrees or
commits to do any of the foregoing.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“Exchanger” has the meaning set forth in the introductory paragraph.
 
“Exchange Shares” means shares of Common Stock issued to the Exchangers pursuant
to the terms of the Redemption and Repurchase Agreement or Article III.
 
 
 
31

--------------------------------------------------------------------------------


 
“Fair Market Value” means the fair market value of a Security, determined by the
Board of Directors, giving due consideration to such factors as it deems
appropriate, including the earnings and certain other financial and operating
information of WRC and its Subsidiaries in recent periods, its potential value
and that of its Subsidiaries as a whole, its future prospects and that of its
Subsidiaries and the industries in which they compete, its history and
management and that of its Subsidiaries, the general condition of the securities
markets and the fair market value of securities of privately owned companies
(with transfer restrictions) engaged in businesses similar to WRC and its
Subsidiaries. The Fair Market Value, as determined by the Board of Directors in
good faith shall be binding and conclusive upon all parties hereto.
 
“Freely Tradeable Securities” means Securities:
 
(a) which are of a class:
 
(i) of Securities issued or fully guaranteed by the United States of America or
any agency thereof and entitled to the full faith and credit of the United
States of America, for which price quotations are routinely quoted and for
which, in the reasonable opinion of the Exchangers, there is a ready liquid
market; or
 
(ii) both registered pursuant to either Section 12(b) or Section 12(g) of the
Exchange Act and either listed on a national securities exchange or on the
Nasdaq National Market; and
 
(b)  which may be resold in the public markets by the Exchangers without
requirement of further registration under the Securities Act (excluding the
impact of Rule 145 under the Securities Act, if applicable).
 
“Fully Diluted” means, with respect to Common Stock and without duplication, all
outstanding shares of Common Stock and all shares of Common Stock issuable in
respect of securities convertible into or exchangeable for shares of Common
Stock, stock appreciation rights, options, warrants and other rights to purchase
or subscribe for shares of Common Stock or securities convertible into or
exchangeable for shares of Common Stock; provided that, to the extent that any
of the foregoing stock appreciation rights, options, warrants or other rights to
purchase or subscribe for shares of Common Stock are subject to vesting, such
shares subject to vesting shall be included in the definition of “Fully Diluted”
only upon and to the extent of such vesting.
 
“GAAP” means generally accepted accounting principles in the United States as
set forth in the statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as have been
approved by a significant segment of the accounting profession.
 
“Incidental Registration” has the meaning set forth in Section 2.02(a).
 
“Initial Public Offering Date” means the first date upon which Common Stock
shall have been issued or sold pursuant to an underwritten public offering
(whether  
 
 
32

--------------------------------------------------------------------------------


 
on a firm commitment basis or a best efforts basis if such best efforts are
successful) thereof pursuant to an effective registration statement filed with
the SEC pursuant to the Securities Act (an “Initial Public Offering”).
 
“Initial Stockholder” has the meaning set forth in the introductory paragraph.
 
“Issuable Share” means and includes, at any time,
 
(a)  a share of Common Stock or other Capital Stock of WRC;
 
(b)  a Right (including, without limitation, a warrant), and (without
duplication) all shares of Common Stock or other Capital Stock issuable upon
exercise of such Right, in each case at such time; and/or
 
(c)  for purposes of Article III, any indebtedness issued by a Subsidiary to the
Initial Stockholder or any of its Affiliates.
 
For purposes of this definition of “Issuable Share”, a Right to acquire one
share of Common Stock shall constitute one Issuable Share, and a Person shall be
deemed to own an Issuable Share if such Person has a Right to acquire such share
whether or not such Right is exercisable at such time.
 
“NASD” means the National Association of Securities Dealers, Inc.
 
“NASDAQ” means the NASDAQ Stock Market, Inc., a subsidiary of the NASD.
 
“Nasdaq National Market” has the meaning ascribed thereto in Rule 4200(a) of the
NASDAQ.
 
“Nasdaq SmallCap Market” has the meaning ascribed thereto in Rule 4200(a) of the
NASDAQ.
 
“NML” has the meaning set forth in the introductory paragraph.
 
“Other Exchangers” has the meaning set forth in the introductory paragraph.
 
“Other Stockholders” means and includes, at any time, all holders of Issuable
Shares at such time (other than the holders of Exchange Shares, SGC and the
Initial Stockholder), other than holders of shares sold in any Public Offering
and other than holders of shares as to which the provisions of this Agreement
(other than those specified in Section 4.05) have terminated pursuant to
Section 4.05.
 
“Person” means an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, or a government or agency or
political subdivision thereof.
 
 
33

--------------------------------------------------------------------------------


 
 
“Property” means any and all interests in any kind of property or asset
whatsoever, whether real, personal or mixed and whether tangible or intangible.
 
“Prospectus” means the prospectus included in a Registration Statement at the
time such Registration Statement is declared effective, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.
 
“Public Market Date” means the first day upon which Common Stock with an
aggregate market value of not less than $25,000,000 shall have been sold in one
or more Public Offerings.
 
“Public Offering” shall mean, with respect to any shares of Capital Stock of
WRC, any sale in a transaction registered under Section 5 of the Securities Act.
 
“Redemption and Repurchase Agreement” has the meaning set forth in the first
whereas clause.
 
“Registrable Securities” means, at any time, in the case of the Initial
Stockholder, all shares of Capital Stock of WRC and, in the case of the
Exchangers, all Exchange Shares and any Securities issued or issuable in respect
of such Exchange Shares by way of stock dividend, split or combination;
provided, however, that, any such Securities shall cease to be Registrable
Securities:
 
(a) when a registration statement with respect to the sale of such Securities
shall have become effective under the Securities Act and such Securities shall
have been disposed of in accordance with the registration statement covering
such Securities;
 
(b) when such Securities shall have been distributed pursuant to Rule 144;
 
(c)  when such Securities shall have been otherwise transferred (except to
Affiliates of the transferor) and subsequent disposition of them shall not
require registration or qualification under the Securities Act or any similar
state law then in force; or
 
(d)  when such Securities shall have ceased to be outstanding or issuable upon
exercise of any Rights (it being understood that the Securities for which such
Rights were exercisable shall continue to be Registrable Securities, unless
otherwise provided in paragraphs (a)-(c) of this definition).
 
“Registration” means and includes each Required Registration and each Incidental
Registration.
 
“Registration Expenses” means all expenses incident to WRC’s performance of or
compliance with Section 2.01 through Section 2.04, inclusive, including, without
limitation:
 
 
34

--------------------------------------------------------------------------------


 
(a)  all registration and filing fees;
 
(b)  fees and expenses of compliance with securities or blue sky laws
(including, without limitation, reasonable fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities);
 
(c)  all printing expenses, including, without limitation, expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company;
 
(d)  messenger and delivery expenses;
 
(e)  internal expenses of WRC (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties);
 
(f)  fees and disbursements of counsel for WRC and its independent certified
public accountants (including, without limitation, the expenses of any
management review, cold comfort letters or any special audits required by or
incident to such performance and compliance);
 
(g) securities act liability insurance (if WRC elects to obtain such insurance);
 
(h) the reasonable fees and expenses of any special experts retained by WRC in
connection with such registration;
 
(i)  fees and expenses of other Persons retained by WRC;
 
(j)  fees and expenses of one counsel for holders of Registrable Securities,
selected by the Requisite Holders;
 
(k) fees and expenses in connection with any review of underwriting arrangements
by the NASD including, without limitation, fees and expenses of any “qualified
independent underwriter”; and
 
(l)  fees and disbursements of underwriters customarily paid by issuers;
 
but not including any underwriting fees, discounts or commissions attributable
to the sale of Registrable Securities or any other selling expenses, discounts,
commissions or transfer taxes, if any, incurred in connection with the sale of
Registrable Securities, which shall be severally payable by the holders thereof.
 
“Required DLJMB Entities” means, at any time, DLJMB Entities holding at least a
majority of the aggregate Exchange Shares then held by all DLJMB Entities.
 
 
35

--------------------------------------------------------------------------------


 
 
“Required Holders” means, at any time, the holders of Exchange Shares holding at
least a majority of the aggregate Exchange Shares then held by the Exchangers.
 
“Required Registration” has the meaning set forth in Section 2.01(a).
 
“Requisite Holders” means:
 
(a)  with respect to any registration or proposed registration of Registrable
Securities pursuant to Section 2.01, the Initiating Holder; and
 
(b)  with respect to any registration or proposed registration of Registrable
Securities pursuant to Section 2.02, any holder or holders (other than WRC, any
Subsidiary or any Affiliate of WRC) holding at least a majority of the shares of
Registrable Securities (excluding any shares of Registrable Securities directly
or indirectly held by WRC, any Subsidiary or any Affiliate of WRC) to be so
registered.
 
“Right” means and includes:
 
(a)  any warrant, right or other option exercisable into Common Stock or other
Capital Stock of WRC; and
 
(b)  any conversion or exchange privilege or right pursuant to any indebtedness
or Security (including, without limitation, any share of Capital Stock) which is
convertible or exchangeable into Common Stock or other Capital Stock of WRC.
 
“Ripplewood Partners” means Ripplewood Partners L.P., a Delaware limited
partnership, together with its successors and permitted assigns.
 
“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
provision.
 
“SEC” means, at any time, the Securities and Exchange Commission or any other
Federal agency at such time administering the Securities Act.
 
“Second Lien Term Loans” has the meaning set forth in the Redemption and
Repurchase Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
 
“Security” means “security” as defined by Section 2(1) of the Securities Act.
 
“Selling Stockholder” has the meaning set forth in Section 2.09(a).
 
 
36

--------------------------------------------------------------------------------


 
“Senior Financial Officer” means any one of the chief financial officer, the
treasurer, the controller and the principal accounting officer of WRC, or any
officer of WRC acting in such capacity.
 
“Senior Preferred Stock” has the meaning set forth in the first whereas clause.
 
“SGC” means SGC Capital Partners I L.L.C.
 
“SGC Stockholders Agreement” means the Amended and Restated Stockholders
Agreement, dated as of November 17, 1999, among WRC, SGC Capital Partners II
L.L.C. and the Initial Stockholder, as further amended as of the Closing Date.
 
“Subsidiary” means, as to any Person, any other Person the financial position
and results of operations of which would be properly consolidated with those of
the first Person in accordance with GAAP. The term “Subsidiary”, as used herein
without reference to any Person, shall mean a Subsidiary of WRC.
 
“Tag-Along Notice” has the meaning set forth in Section 2.09(a).
 
“Tag-Along Notice Period” has the meaning set forth in Section 2.09(a).
 
“Tag-Along Offer” has the meaning set forth in Section 2.09(a).
 
“Tag-Along Portion” means the number of shares of Common Stock owned by the
Tagging Person or the Selling Stockholder, as the case may be, multiplied by a
fraction, the numerator of which is the number of shares of Common Stock
proposed to be sold in the Tag-Along Sale pursuant to Section 2.09, and the
denominator of which is the aggregate number of shares of Common Stock on a
Fully Diluted basis owned by all Stockholders.
 
“Tag-Along Right” has the meaning set forth in Section 2.09(a).
 
“Tag-Along Sale” has the meaning set forth in Section 2.09(a).
 
“Tagging Person” has the meaning set forth in Section 2.09(a).
 
“Valuation Agent” means the Board of Directors acting in good faith, except to
the extent that any holders of Exchange Shares shall disagree with any relevant
determination of the Board of Directors, in which case the Valuation Agent shall
be a firm of independent certified public accountants, an investment banking
firm or appraisal firm (which firm shall own no Securities of, and shall not be
an Affiliate, Subsidiary or a related Person of, WRC) of recognized national
standing retained by WRC and reasonably acceptable to such holders, and whose
fees and disbursements shall be borne by such holders unless the determination
by the Valuation Agent shall differ from that of the Board of Directors by more
than 2%, in which case such fees and disbursements shall be borne by WRC.
 
 
37

--------------------------------------------------------------------------------


 
 
“Voting Stock” means, with respect to any Person, any Capital Stock of such
Person whose holders are entitled under ordinary circumstances to vote for the
election of directors, managers, trustees, the managing partner or other
individuals fulfilling similar duties with respect to such Person (irrespective
of whether at the time Capital Stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency);
provided, however, that, except for the purposes of the definition of
“Affiliate”, Exchange Shares shall be deemed not to be Voting Stock.
 
“Weekly Reader” has the meaning set forth in the first whereas clause.
 
“WRC” has the meaning set forth in the introductory paragraph.
 
SECTION 5.02.  Section Headings and Table of Contents and Construction.  (a)
 Section Headings and Table of Contents, etc.  The titles of the Articles and
Sections of this Agreement and the Table of Contents of this Agreement appear as
a matter of convenience only, do not constitute a part hereof and shall not
affect the construction hereof. The words “herein”, “hereof”, “hereunder” and
“hereto” refer to this Agreement as a whole and not to any particular Article or
Section or other subdivision. References to Articles or Sections are, unless
otherwise specified, references to Articles or Sections, as the case may be, of
this Agreement. References to Annexes and Exhibits are, unless otherwise
specified, references to Annexes and Exhibits, as the case may be, attached to
this Agreement.
 
(b)  Construction.  Each covenant contained herein shall be construed (absent an
express contrary provision herein) as being independent of each other covenant
contained herein, and compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with one or more
other covenants.
 
SECTION 5.03.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT THE DELAWARE GENERAL CORPORATION LAW IS MANDATORILY
APPLICABLE.
 
ARTICLE VI
 
Miscellaneous
 
SECTION 6.01.  Communications.  (a)   Method; Address.  All communications
hereunder shall be in writing and shall be delivered either by nationwide
overnight courier or by facsimile transmission (confirmed by delivery by
nationwide overnight courier sent on the day of the sending of such facsimile
transmission). Communications to WRC shall be addressed to:
 
WRC Media Inc.
In care of Ripplewood Holdings L.L.C.
 
 
38

--------------------------------------------------------------------------------


 
 
One Rockefeller Plaza, 32nd Floor
New York, NY 10020
 
or at such other address of which WRC shall have notified the parties hereto.
Communications to an Exchanger shall be addressed as set forth on Annex 1, or at
such other address of which such Exchanger shall have notified WRC.
Communications to the Initial Stockholder shall be addressed as set forth on
Annex 2, or at such other address of which the Initial Stockholder shall have
notified WRC and each Exchanger. Communications to any Other Stockholders shall
be delivered to such Other Stockholders at the address of WRC as provided
herein, and WRC shall promptly deliver such communications to the Other
Stockholders at the addresses set forth in the register of the holders of the
Common Stock in the manner set forth in this Section 6.01.
 
(b)  When Given.  Any communication addressed and delivered as herein provided
shall be deemed to be received when actually delivered to the address of the
addressee (whether or not delivery is accepted) or received by the telecopy
machine of the recipient. Any communication not so addressed and delivered shall
be ineffective.
 
(c)  Service of Process.  Notwithstanding the foregoing provisions of this
Section 6.01, service of process in any suit, action or proceeding arising out
of or relating to this Agreement or any document, agreement or transaction
contemplated hereby, or any action or proceeding to execute or otherwise enforce
any judgment in respect of any breach hereunder or under any document or
agreement contemplated hereby, shall be delivered in the manner provided in
Section 6.06(c).
 
SECTION 6.02.  Survival.  All warranties, representations, certifications and
covenants made by WRC herein, in the Redemption and Repurchase Agreement or in
any certificate or other instrument delivered by WRC or on behalf of WRC
hereunder shall be considered to have been relied upon by the applicable
Exchangers to whom such representations or certificates were made or covenants
given and shall survive the delivery to the Exchangers, regardless of any
investigation made by the Exchangers or on their behalf. All statements in any
certificate or other instrument delivered by or on behalf of WRC pursuant to the
terms hereof shall constitute warranties and representations by WRC hereunder.
All payment and indemnity obligations of WRC hereunder (including, without
limitation, reimbursement obligations in respect of costs, expenses and fees of
or incurred by the Exchangers) shall survive the termination hereof.
 
SECTION 6.03.  Successors and Assigns.  Subject to Section 4.05, this Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties hereto. The provisions hereof are intended to be
for the benefit of the Exchangers and their successors and permitted assigns,
and shall be enforceable by them whether or not an express assignment of rights
hereunder shall have been made by an Exchanger or its successor or permitted
assign.
 
SECTION 6.04. Amendments and Waivers.  (a)  The provisions of Article I, Article
III and Article VI hereof, and of any term defined in Article V hereof as used
in any such Article, may be amended, modified or supplemented, and compliance
 
 
39

--------------------------------------------------------------------------------


 
 
with any provision of any such Article waived, only by a writing duly executed
by or on behalf of the Required Holders and WRC; provided, however, that no
amendment, modification or supplement of the provisions of this Section 6.04 or
Sections 1.02, 1.03(a), 1.05, 6.01, 6.03, 6.06, 6.08 or 6.09 hereof which
adversely affect the rights of the Initial Stockholder shall be made without the
consent of the Initial Stockholder and provided further that no amendment,
modification or supplement of the provisions of this Section 6.04 or Section
1.03 or 1.04 hereof that adversely affects the rights of any DLJMB Entity shall
be made without the consent of the Required DLJMB Entities.
 
(b)  The provisions of Article II hereof, and of any term defined in Article V
hereof as used in Article II hereof, may be amended, modified or supplemented
only by a writing duly executed by or on behalf of the Required Holders and WRC;
provided, however, that (i) compliance by WRC with the provisions of Article II
hereof, with respect to any particular registration, may be waived by the
Requisite Holders and (ii) no amendment, modification or supplement of the
provisions of Sections 2.01(d), 2.01(f), 2.02(c), 2.07 or 2.10 hereof which
adversely affect the rights of the Initial Stockholder shall be made without the
consent of the Initial Stockholder.
 
(c)  The provisions of Article IV hereof, and of any term defined in Article V
hereof as used in Article IV hereof, may be amended, modified or supplemented,
and compliance with such Section hereof waived, only by a writing duly executed
by or on behalf of the Required Holders and WRC; provided, however, that no
amendment, modification or supplement of the provisions of Section 4.01 hereof
which adversely affect the rights of the Initial Stockholder shall be made
without the consent of the Initial Stockholder.
 
(d)  Notwithstanding the foregoing, no provision of this Agreement may be
amended in such manner as to adversely and differently affect any Other
Exchanger’s rights hereunder without the consent of such Other Exchanger.
 
SECTION 6.05.  Expenses.  (a)  Amendments and Waivers.  WRC shall pay when
billed the reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by the holders of the Exchange Shares in
connection with the consideration, negotiation, preparation or execution of any
amendments, waivers, consents and other similar agreements with respect to this
Agreement (whether or not any such amendments, waivers, consents or other
similar agreements are executed).
 
(b) Restructuring and Workout, Inspections.  At any time when WRC and the
holders of Exchange Shares are conducting restructuring or workout negotiations
in respect hereof, or if WRC shall be in violation in any material respect of
any of its agreements hereunder, WRC shall pay when billed the reasonable costs
and expenses (including, without limitation, reasonable attorneys’ fees and the
fees of professional advisors) incurred by the holders of Exchange Shares in
connection with the assessment, analysis or enforcement of any rights or
remedies that are or may be available to the holders of Exchange Shares.
 
 
40

--------------------------------------------------------------------------------


 
 
SECTION 6.06.  Waiver of Jury Trial; Consent to Jurisdiction; etc.  (a)  WAIVER
OF JURY TRIAL. THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE DOCUMENTS,
AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY.
 
(b)  CONSENT TO JURISDICTION.  ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR ANY OF THE DOCUMENTS, AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREBY OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE
ANY JUDGMENT IN RESPECT OF ANY BREACH UNDER THIS AGREEMENT OR ANY DOCUMENT OR
AGREEMENT CONTEMPLATED HEREBY MAY BE BROUGHT BY SUCH PARTY IN ANY FEDERAL
DISTRICT COURT LOCATED IN NEW YORK CITY, NEW YORK, OR ANY NEW YORK STATE COURT
LOCATED IN NEW YORK CITY, NEW YORK AS SUCH PARTY MAY IN ITS SOLE DISCRETION
ELECT, AND BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NON-EXCLUSIVE IN PERSONAM
JURISDICTION OF EACH SUCH COURT, AND EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES AND AGREES NOT TO ASSERT IN ANY PROCEEDING BEFORE ANY TRIBUNAL, BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT SUBJECT TO THE IN
PERSONAM JURISDICTION OF ANY SUCH COURT. IN ADDITION, EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT,
AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY BROUGHT IN ANY SUCH COURT, AND
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(c)  SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY AGREES THAT PROCESS
PERSONALLY SERVED OR SERVED BY U.S. REGISTERED MAIL AT THE ADDRESSES PROVIDED
HEREIN FOR NOTICES SHALL CONSTITUTE, TO THE EXTENT PERMITTED BY LAW, ADEQUATE
SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY DOCUMENT, AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY,
OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT IN
RESPECT OF ANY BREACH HEREUNDER OR UNDER ANY DOCUMENT OR AGREEMENT CONTEMPLATED
HEREBY. RECEIPT OF PROCESS SO SERVED SHALL BE CONCLUSIVELY PRESUMED AS EVIDENCED
BY A DELIVERY RECEIPT FURNISHED BY THE UNITED STATES POSTAL SERVICE OR ANY
COMMERCIAL DELIVERY SERVICE.
 
 
41

--------------------------------------------------------------------------------


 
 
(d)  OTHER FORUMS.  NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE
ABILITY OF ANY HOLDER OF EXCHANGE SHARES TO SERVE ANY WRITS, PROCESS OR
SUMMONSES IN ANY MANNER PERMITTED BY APPLICABLE LAW OR TO OBTAIN JURISDICTION
OVER WRC OR THE INITIAL STOCKHOLDER IN SUCH OTHER JURISDICTION, AND IN SUCH
OTHER MANNER, AS MAY BE PERMITTED BY APPLICABLE LAW.
 
SECTION 6.07.  Indemnification.  From and at all times after the date of this
Agreement, and in addition to all of the other rights and remedies of any holder
of Exchange Shares against WRC, WRC agrees to indemnify and hold harmless each
such holder and each of its directors, trustees, officers, employees, agents,
investment advisors and Affiliates against any and all claims, losses, damages,
liabilities, costs and expenses of any kind or nature whatsoever (including,
without limitation, reasonable attorneys’ fees, costs and expenses), incurred by
or asserted against such holder or any such director, trustee, officer,
employee, agent, investment advisor or Affiliate, from and after the date
hereof, whether direct or indirect, as a result of or arising from or in any way
relating to any suit, action or proceeding (including, without limitation, any
inquiry or investigation) by any Person, whether threatened or initiated,
asserting a claim for any legal or equitable remedy against any Person under any
statute or regulation, including, without limitation, any Federal or state
securities laws, or under any common law or equitable cause or otherwise,
arising from or in connection with the negotiation, preparation, execution,
performance or enforcement of this Agreement or any transactions contemplated
herein or hereunder, whether or not such holder or any such director, trustee,
officer, employee, agent, investment advisor or Affiliate is a party to any such
action, proceeding, suit or the target of any such inquiry or investigation;
provided, however, that no indemnified party shall have the right to be
indemnified hereunder for any liability to the extent such liability results
from the willful misconduct or gross negligence of such indemnified party or
breach by such indemnified party of its own obligations under this Agreement or
any other agreement with WRC. All of the foregoing losses, damages, liabilities,
costs and expenses shall be payable as and when incurred upon demand by each
such holder. Without limiting the generality of the foregoing, each holder of
Exchange Shares shall be entitled to collect, and WRC shall be obligated to
advance to each holder of Exchange Shares and such directors, trustees,
officers, employees, agents, investment advisors and Affiliates, to the fullest
extent permitted by applicable law, all expenses (including, without limitation,
reasonable fees and disbursements of counsel) attendant to defending against any
such claims, losses, damages, liabilities, costs and expenses when and as
incurred, regardless of whether any judicial determination of entitlement to
such indemnity has been made, until or unless a final judicial determination
that such indemnified party is not entitled to such indemnity as a result of the
willful misconduct or gross negligence of such indemnified party or breach by
such indemnified party, in which case, such indemnified party shall promptly
repay to WRC, with interest at the applicable statutory rate applicable to
judgments in the relevant jurisdiction, all amounts so advanced by WRC. The
obligations of WRC and the rights of the holders of Exchange Shares under this
Section 6.09 shall survive the termination of this Agreement. It is understood
that this Section 6.07 is not intended to override Section 2.06 and that, with
respect to any registration statement or offering of
 
42

--------------------------------------------------------------------------------


 
Securities pursuant thereto, the provisions of Section 2.06 shall govern and
supersede this Section 6.07. 
 
SECTION 6.08.  Entire Agreement.  This Agreement, the Redemption and Repurchase
Agreement and the Note Agreement (as defined in the Redemption and Repurchase
Agreement), together with all exhibits and schedules thereto and hereto,
constitute the final written expression of all of the terms hereof and is a
complete and exclusive statement of those terms.
 
SECTION 6.09.  Execution in Counterpart.  This Agreement may be executed in one
or more counterparts and shall be effective when at least one counterpart shall
have been executed by each party hereto, and each set of counterparts that,
collectively, show execution by each party hereto shall constitute one duplicate
original.
 
SECTION 6.10.  Reproduction of Documents.  This Agreement and all documents
relating hereto, including, without limitation, consents, waivers and
modifications that may hereafter be executed, documents received by Exchangers
at the closing of the Redemption and Repurchase (except the certificates
representing the shares of the Exchange Shares), and financial statements,
certificates and other information previously or hereafter furnished to any
party may be reproduced by any party by any photographic, photostatic,
microfilm, micro-card, miniature photographic, digital or other similar process,
and the Exchangers may destroy any original document so reproduced. Any such
reproduction shall be as admissible into evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by WRC, the Initial
Stockholder or the Exchangers in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be as admissible into evidence as the original itself. Nothing in this
Section 6.10 shall prohibit any party hereto from contesting the accuracy or
validity of any such reproduction.
 
SECTION 6.11.  Effectiveness of this Agreement.  This Agreement shall become
effective upon, and the rights and obligations of each party hereto shall be
subject to, the consummation of the Redemption and Repurchase. Upon the
effectiveness of this Agreement and the rights and obligations of each party
hereto, the parties hereto agree that the Preferred Stockholders Agreement dated
as of November 17, 1999, among WRC, JLC Learning Corporation, Weekly Reader, SGC
Capital Partners II L.L.C., the Initial Stockholder, Ripplewood Partners and the
Persons identified as “Purchasers” in Annex 1 thereto shall be terminated and of
no further force and effect.
 


43

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, all as of the date and year first above written.
 

        WRC MEDIA INC.  
   
   
    By:    /s/  

--------------------------------------------------------------------------------

Name: Richard Nota
  Title:   EVP, Operations

 












--------------------------------------------------------------------------------





        EAC III L.L.C.  
   
   
    By:   EAC IV L.L.C., its Managing Member          By: Ripplewood Partners,
L.P., its Sole Member         By:  Ripplewood Investments L.L.C., its General
Partner         By:  /s/  

--------------------------------------------------------------------------------

Name:   Title: 











--------------------------------------------------------------------------------



 

        SCG PARTNERS I L.L.C., with respect to the second sentence of Section
6.11 only  
   
   
    By:    /s/  

--------------------------------------------------------------------------------

Name: Christopher A. White   Title:    Director












--------------------------------------------------------------------------------






        THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY  
   
   
    By:    /s/  

--------------------------------------------------------------------------------

Name: David A. Barras   Title:  Its Authorized Representative

 

        ARES LEVERAGED INVESTMENT FUND, L.P., a Delaware Limited Partnership  
   
   
    By:   ARES Management L.P., as General Partner         By:  /s/  

--------------------------------------------------------------------------------

Name: Bennett Rosenthal   Title:  Vice President

 

        ARES LEVERAGED INVESTMENT FUND II, L.P., a Delaware Limited Partnership
 
   
   
    By:   ARES Management II, L.P., as General Partner         By:   /s/  

--------------------------------------------------------------------------------

Name: Bennett Rosenthal   Title:  Vice President 









--------------------------------------------------------------------------------




 
 
 

  TCW/CRESCENT MEZZANINE PARTNERS II, L.P., a Delaware Limited Partnership     
    TCW/CRESCENT MEZZANINE TRUST II  
   
   
    By:   TCW/Crescent Mezzanine II, L.P., as General Partner or Managing Owner
        By: TCW/Crescent Mezzanine, L.L.C., as General Partner          By:  /s/
 

--------------------------------------------------------------------------------

Name:  John C. Rocchio
  Title:  Managing Director

 

        SHARED OPPORTUNITY FUND IIB, L.L.C., a Delaware Limited Liability
Company  
   
   
    By:   TCW Asset Management Company, as Investor Advisor         By:  /s/    

--------------------------------------------------------------------------------

Name:  John C. Rocchio     Title:  Managing Director         By:   /s/  

--------------------------------------------------------------------------------

Name:  James M. Hassett   Title: Managing Director


 

 





--------------------------------------------------------------------------------




 
 
 
 

        TCW SHARED OPPORTUNITY FUND III, L.P., a Delaware Limited Partnership  
   
   
    By:    TCW Asset Management Company, as Investor Advisor         By:  /s/  
 

--------------------------------------------------------------------------------

Name: John C. Rocchio     Title:  Mananging Director         By: /s/  

--------------------------------------------------------------------------------

Name: James M. Hassett   Title:   Managing Director

  

        TCW LEVERAGED INCOME TRUST II, L.P., a Delaware Limited Partnership  
   
   
    By:   TCW (LINCII), L.P., as General Partner         By:  TCW Advisors
(Bermuda), Ltd., as General Partner         By:  /s/     Name:  James M. Hassett
    Title:  Managing Director         By: TCW Investment Management Company, as
Investment Advisor          By:   /s/  

--------------------------------------------------------------------------------

Name:  John C. Rocchio   Title:  Managing Director

 
 

 



--------------------------------------------------------------------------------




 
 

      TCW LEVERAGED INCOME TRUST, L.P., a Delaware Limited Partnership  
   
   
    By:   TCW Investment Management Company, as Investment Advisor          By:
 /s/    

--------------------------------------------------------------------------------

Name:  John C. Rocchio     Title:  Managing Director         By: TCW Advisors
(Bermuda), Ltd., as General Partner         By:   /s/  

--------------------------------------------------------------------------------

Name:  James M. Hassett   Title:  Managing Director

 

      DLJ INVESTMENT PARTNERS II, L.P., a Delaware Limited Partnership  
   
   
    By:   DLJ Investment Partners II, Inc., as Managing General Partner        
By:  /s/    

--------------------------------------------------------------------------------

Name:  John M. Moriarty, Jr.     Title:  Managing Director      

 

      DLJ INVESTMENT PARTNERS, L.P., a Delaware Limited Partnership  
   
   
    By:   DLJ Investment Partners, Inc., as Managing General Partner         By:
 /s/    

--------------------------------------------------------------------------------

Name:  John M. Moriarty, Jr.     Title:  Managing Director      

 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 

      DLJIP HOLDINGS, L.P., a Delaware Limited Partnership  
   
   
    By:   DLJ Investment Partners II, Inc., as General Partner         By:  /s/
   

--------------------------------------------------------------------------------

Name:  John M. Moriarty, Jr.     Title:  Managing Director      

 
 
 



--------------------------------------------------------------------------------




 

        DLJ MERCHANT BANKING PARTNERS II, L.P., a Delaware Limited Partnership  
   
   
    By:   DLJ Merchant Banking II, Inc., its Managing General Partner 

 

        DLJ MERCHANT BANKING PARTNERS II-A, L.P., a Delaware Limited Partnership
 
   
   
    By:   DLJ Merchant Banking II, Inc., its Managing General Partner 

 

        DLJ MILLENNIUM PARTNERS, L.P., a Delaware Limited Partnership  
   
   
    By:   DLJ Merchant Banking II, Inc., as Managing General Partner 

 

        DLJ MILLENNIUM PARTNERS-A, L.P., a Delaware Limited Partnership  
   
   
    By:   DLJ Merchant Banking II, Inc., as Managing General Partner 

 

        DLJ MERCHANT BANKING II, INC., as Advisory General Partner on behalf of 
DLJ OFFSHORE PARTNERS, II, C.V.  
   
   
    Signed By or on Behalf of the Foregoing Entities:          By:    /s/  

--------------------------------------------------------------------------------

Name:   Title 

 
 
 
 



--------------------------------------------------------------------------------




 
 

      DLJ DIVERSIFIED PARTNERS, L.P., a Delaware Limited Partnership  
   
   
    By:   DLJ Diversified Partners, Inc., as Managing General Partner 

 

        DLJ DIVERSIFIED PARTNERS-A, L.P., a Delaware Limited Partnership  
   
   
    By:   DLJ Diversified Partners, Inc., as Managing General Partner         
Signed By or on Behalf of the Foregoing Entities:          By:    /s/  

--------------------------------------------------------------------------------

Name:   Title 

 

        DLJMB FUNDING II, INC., a Delaware corporation  
   
   
    By:    /s/  

--------------------------------------------------------------------------------

Name:   Title 

 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 

      DLJ EAB PARTNERS, L.P., a Delaware Limited Partnership  
   
   
    By:   DLJ LBO Plans Management Corporation, as General Partner 

 

        DLJ ESC II, L.P., a Delaware Limited Partnership  
   
   
    By:   DLJ LBO Plans Management Corporation, as General Partner

 

        DLJ FIRST ESC, L.P., a Delaware Limited Partnership  
   
   
    By:   DLJ LBO Plans Management Corporation, as General Partner

 

       
  Signed By or on Behalf of the Foregoing Entities:         By:   /s/   

--------------------------------------------------------------------------------

Name:   Title 

 
 
 

 

--------------------------------------------------------------------------------




Annex 1

Name and Address of Exchangers


NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
720 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attention: Derek Tyus
Fax: 414-299-7124
 
with a copy of all notices to:


Bingham Dana LLP
One State Street
Hartford, Connecticut 06103
Attention of: Gary S. Hammersmith, Esq.
Fax: 860-240-280


ARES LEVERAGED INVESTMENT FUND, L.P.
In care of Ares Leveraged Investment Fund, L.P.
1999 Avenue of the Stars, Suite 1900
Los Angeles, CA 90067
Attention: Eric Beckman
Fax: 310-201-4170
 
ARES LEVERAGED INVESTMENT FUND II, L.P.
In care of Ares Leveraged Investment Fund II, L.P.
1999 Avenue of the Stars, Suite 1900
Los Angeles, CA 90067
Attention: Eric Beckman
Fax: 310-201-4170
 
TCW/CRESCENT MEZZANINE PARTNERS II, L.P.
In care of TCW/Crescent Mezzanine, L.L.C.
11100 Santa Monica Blvd., Suite 2000
Los Angeles, CA 90025
Attention: Jean-Marc Chapus
Fax: 310-235-5967
 
TCW/CRESCENT MEZZANINE TRUST II
In care of TCW/Crescent Mezzanine, L.L.C.
11100 Santa Monica Blvd., Suite 2000
Los Angeles, CA 90025
Attention: Jean-Marc Chapus
Fax: 310-235-5967
 
 

--------------------------------------------------------------------------------


 
 
SHARED OPPORTUNITY FUND IIB, L.L.C.
In care of TCW/Crescent Mezzanine, L.L.C.
11100 Santa Monica Blvd., Suite 2000
Los Angeles, CA 90025
Attention: Jean-Marc Chapus
Fax: 310-235-5967
 
TCW SHARED OPPORTUNITY FUND III, L.P.
In care of TCW/Crescent Mezzanine, L.L.C.
11100 Santa Monica Blvd., Suite 2000
Los Angeles, CA 90025
Attention: Jean-Marc Chapus
Fax: 310-235-5967
 
TCW LEVERAGED INCOME TRUST II, L.P.
In care of TCW/Crescent Mezzanine, L.L.C.
11100 Santa Monica Blvd., Suite 2000
Los Angeles, CA 90025
Attention: Jean-Marc Chapus
Fax: 310-235-5967


TCW LEVERAGED INCOME TRUST, L.P.
In care of TCW/Crescent Mezzanine, L.L.C.
11100 Santa Monica Blvd., Suite 2000
Los Angeles, CA 90025
Attention: Jean-Marc Chapus
Fax: 310-235-5967
 
DLJ INVESTMENT PARTNERS II, L.P.
Eleven Madison Avenue
New York, NY 10010
Attention: John M. Moriarty, Jr.
Fax:


DLJ INVESTMENT PARTNERS, L.P.
Eleven Madison Avenue
New York, NY 10010
Attention: John M. Moriarty, Jr.
Fax:


DLJIP HOLDINGS, L.P.
Eleven Madison Avenue
New York, NY 10010
Attention: John M. Moriarty, Jr.
Fax:
 
 
 

--------------------------------------------------------------------------------


 

 
DLJ MERCHANT BANKING PARTNERS II, L.P.,
In care of DLJ Merchant Banking II, Inc.
Eleven Madison Avenue
New York, NY 10010
Attention: Ivy Dodes
Fax: 646-935-7449


DLJ MERCHANT BANKING PARTNERS II-A, L.P.
In care of DLJ Merchant Banking II, Inc.
Eleven Madison Avenue
New York, NY 10010
Attention: Ivy Dodes
Fax: 646-935-7449


DLJ OFFSHORE PARTNERS II, C.V.,
In care of DLJ Merchant Banking, II, Inc.
Eleven Madison Avenue
New York, NY 10010
Attention: Ivy Dodes
Fax: 646-935-7449


DLJ DIVERSIFIED PARTNERS, L.P.,
In care of DLJ Merchant Banking, II, Inc.
Eleven Madison Avenue
New York, NY 10010
Attention: Ivy Dodes
Fax: 646-935-7449


DLJ DIVERSIFIED PARTNERS-A, L.P.,
In care of DLJ Merchant Banking, II, Inc.
Eleven Madison Avenue
New York, NY 10010
Attention: Ivy Dodes
Fax: 646-935-7449


DLJMB FUNDING II, INC.,
In care of DLJ Merchant Banking, II, Inc.
Eleven Madison Avenue
New York, NY 10010
Attention: Ivy Dodes
Fax: 646-935-7449
 
 
 

--------------------------------------------------------------------------------


 

 
DLJ MILLENNIUM PARTNERS, L.P.,
In care of DLJ Merchant Banking, II, Inc.
Eleven Madison Avenue
New York, NY 10010
Attention: Ivy Dodes
Fax: 646-935-7449


DLJ MILLENNIUM PARTNERS-A, L.P.
In care of DLJ Merchant Banking, II, Inc.
Eleven Madison Avenue
New York, NY 10010
Attention: Ivy Dodes
Fax: 646-935-7449


DLJ EAB PARTNERS, L.P.
In care of DLJ Merchant Banking, II, Inc.
Eleven Madison Avenue
New York, NY 10010
Attention: Ivy Dodes
Fax: 646-935-7449


DLJ ESC II, L.P.
In care of DLJ Merchant Banking, II, Inc.
Eleven Madison Avenue
New York, NY 10010
Attention: Ivy Dodes
Fax: 646-935-7449


DLJ FIRST ESC, L.P.,
In care of DLJ Merchant Banking, II, Inc.
Eleven Madison Avenue
New York, NY 10010
Attention: Ivy Dodes
Fax: 646-935-7449


with a copy of all notices to any DLJMB Entity to:
 
Davis Polk & Wardwell
450 Lexington Avenue
New York, NY 10017
Attention: Nancy L. Sanborn
Fax: 212-450-3800
 


 






--------------------------------------------------------------------------------





 
Annex 2
 
 
Address of Initial Stockholder
 
EAC III L.L.C.                             
In care of Ripplewood Partners, L.P.
One Rockefeller Plaza, 32nd Floor
New York, NY 10020

 
 
      
                      

--------------------------------------------------------------------------------


                      
               EXHIBIT A
 


 
FORM OF TRANSFEREE UNDERTAKING
 
[Letterhead of Transferee]
 
[Dated ________]
WRC Media Inc.
c/o Ripplewood Partners, L.P.
One Rockefeller Plaza, 32nd Floor
New York, NY 10020
 
Re: WRC Media Inc. Issuable Shares
 
Ladies and Gentlemen:
 
Pursuant to Section 4.01 of that certain Stockholders Agreement, dated as of
June 22, 2005 among WRC, the Exchangers (as defined therein) and the Initial
Stockholder (as defined therein), ________ [name of transferee] (the
“Transferee”), as owner and holder of ________ shares of ________ [type of
Issuable Shares], hereby confirms and agrees that it has assumed and is subject
to the obligations of [a holder of Exchange Shares] [the Initial Stockholder]
[an Other Stockholder], as provided in the Stockholders Agreement.
 
The address where notices and communications pursuant to Section 6.01 of the
Stockholders Agreement can be delivered to the Transferee is as follows:
 
[Transferee]
 
IN WITNESS WHEREOF, the Transferee executes and delivers this agreement, as of
the date and year first above written.
 

        [TRANSFEREE]  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name:   Title: 
















 